         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 1 of 74



LAWRENCE H. SCHOENBACH, ESQ.
Law Offices of Lawrence H. Schoenbach
111 Broadway, Suite 901
New York, New York 10006

JOSHUA L. DRATEL, ESQ.
Dratel & Lewis, P.C.
29 Broadway, Suite 1412
New York, New York 10006

Attorneys for Victor Carlström, Stephen Brune ,
Vinacossa Enterprises AB, SBS Resurs Direkt AB,
Boflexibilitet Sverige AB, Vinacossa
Enterprises Ltd, and Sparflex AB

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

__________________________________________
                                          )
VICTOR CARLSTRÖM, STEPHEN BRUNE,          )       VERIFIED COMPLAINT
VINACOSSA ENTERPRISES AB,                 )       AND JURY DEMAND
VINACOSSA ENTERPRISES LTD,                )       RICO (18 U.S.C.§1962(c))
BOFLEXIBILITET SVERIGE AB, SBS            )       RICO CONSPIRACY
RESURS DIREKT AB and SPARFLEX AB.         )       (18 U.S.C.§1962(d))
                                          )       COMPUTER FRAUD AND
                              Plaintiffs, )       ABUSE ACT
                                          )       (18 U.S.C.§1030(a))
            - Against –                   )       BREACH OF CONTRACT
                                          )       (NEW YORK COMMON LAW)
                                          )       TORTIOUS INTERFERENCE
FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING,          )       WITH CONTRACT
SWEDBANK AB, SKATTEVERKET,                )       (NEW YORK COMMON LAW)
FINANSINSPEKTIONEN, JENS                  )       TORTIOUS INTERFERENCE
HENRIKSSON, ERIK THEDÉEN, KATRIN          )       WITH COMPETITIVE
WESTLING PALM and others known and        )       ADVANTAGE (NEW YORK
unknown.                                  )       COMMON LAW)
                                          )       INTENTIONAL INFLICTION OF
                             Defendants.  )       EMOTIONAL DISTRESS
                                          )       (NEW YORK COMMON LAW)
__________________________________________)


        Plaintiffs VICTOR CARLSTRÖM, STEPHEN BRUNE, BO FLEXIBILITET SVERIGE

AB, VINACOSSA ENTERPRISES AB, VINACOSSA ENTERPRISES LTD, SBS RESURS


                                             1
             Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 2 of 74



DIREKT AB and SPARFLEX AB, allege the following against defendants FOLKSAM

ÖMSESIDIG LIVFÖRSÄKRING (“Folksam”), SWEDBANK AB, SKATTEVERKET,

FINANSINSPEKTIONEN, JENS HENRIKSSON, ERIK THEDÉEN, KATRIN WESTLING

PALM and others known and unknown.

                                          JURISDICTION

Subject Matter Jurisdiction

        1.       This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 because

this action arises under 18 U.S.C. §§1961-68 (Racketeer Influenced and Corrupt Organizations

Act) (“RICO”), and 18 U.S.C. §1030(g) (the Computer Fraud and Abuse Act). This Court has

supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367(b).

Personal Jurisdiction

        2.       This Court has personal jurisdiction over the Defendants because they have

committed multiple acts of fraud by computer and wire, and by use of the United States mail,

including in, to and/or from the Southern District of New York. In addition, defendants have

knowingly and intentionally used banks in the Southern District of New York and elsewhere to

facilitate money laundering in violation of 18 U.S.C. §§1956 & 1957.

        3.       As a result of Defendants’ wrongful conduct as alleged herein, Plaintiffs have lost

at least Four Billion Two Hundred Seventy-Nine Million, Eight Hundred Thousand dollars

($4,279,800,000.00 USD) dollars, clearly an amount in excess of the $75,000.00 USD

jurisdictional requirement.

Venue

        4.       Venue is proper in the United States District Court for the Southern District of New

York, pursuant to 18 U.S.C. § 1965(a)(1), because:



                                                  2
             Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 3 of 74



                 a. Plaintiff STEPHEN BRUNE is a citizen of the United States and, during the
                    relevant time periods in this complaint, was a resident of New York City with
                    offices in New York County (Manhattan); and

                 b. Defendant FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING did substantial
                    business in New York County:

                          1. By investing plaintiff’s (and others’) funds in investment vehicles in
                             banks and other financial institutions in Manhattan, including
                             SWEDBANK AB (“Swedbank”); and

                 c. Because Swedbank maintained offices and did business in New York County.
                    Swedbank is registered to do business in the State of New York.

                 d. Plaintiff Victor Carlström resided in the Southern District of New York during
                    a period of time in which defendants’ tortious acts were committed.

                 e. Either Defendants and/or their co-conspirators committed predicate acts of
                    racketeering within the Southern District of New York.


        5.       Venue is also proper in this Court under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in the Southern District of New

York. In addition, venue is proper pursuant to 18 U.S.C. §1956(i)(1)-(3).

                                           THE PARTIES

        6.       Plaintiff VICTOR CARLSTRÖM (“Carlström”), an individual, is a citizen of

Sweden; Mr. Carlström is currently residing in the United States and is seeking political asylum

in the United States as a result of the facts of this case as identified within.

        7.       Plaintiff STEPHEN BRUNE (“Brune”), an individual, is a citizen of the United

States and a resident of New York City. At all times relevant to the allegations in this Complaint

STEPHEN BRUNE resided in New York City and operated his business from his office in New

York County (Manhattan).




                                                   3
            Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 4 of 74



       8.       Plaintiff VINACOSSA ENTERPRISES, AB (“Vinacossa”) is a company duly

formed and domiciled in Gothenburg, Sweden. Vinacossa had a designated office located in

Gothenburg, Sweden. Vinacossa did business in New York (Manhattan).

       9.       Plaintiff VINACOSSA ENTERPRISES, LTD (“Vinacossa Ltd”) is a company duly

formed and domiciled in Nicosia, Cyprus. Vinacossa Ltd has designated office located in Nicosia

and Larnaca, Cyprus. Vinacossa Ltd did business in New York (Manhattan).

       10.      Plaintiff SBS RESURS DIREKT, AB (“Resurs Direkt”) is a company duly formed

and domiciled in Gothenburg, Sweden. Resurs Direkt has a designated office located in

Gothenburg, Sweden. Resurs Direkt did business in New York (Manhattan).

       11.      Plaintiff BO FLEXIBILITET SVERIGE, AB (“Boflex”) is a company duly formed

and domiciled in Gothenburg, Sweden. Boflex has a designated office located in Gothenburg,

Sweden.

       12.      Plaintiff SPARFLEX, AB (“Sparflex”) is a company duly formed and domiciled in

Gothenburg, Sweden. Sparflex had a designated office located in Gothenburg, Sweden. Sparflex

did business in New York (Manhattan).

       13.      Defendant FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING (“Folksam”) is, upon

information and belief, a company duly formed and domiciled in Sweden.

       14.      Defendant SWEDBANK AB (“Swedbank”) is, upon information and belief, a

company duly formed and domiciled in Sweden.

       15.      Defendant SKATTEVERKET1 is, upon information and belief, the Swedish

equivalent of the United States’ Internal Revenue Service and is a government agency of Sweden.




1
   For purposes of convenience, Skatteverket will hereinafter be referred to by its English
translation and cognate under U.S. law: “Swedish Tax Agency.”
                                                4
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 5 of 74



The Swedish Tax Agency is not entitled to sovereign immunity because the claims herein arise out

of Carlström’s personal injury and Plaintiffs’ loss of property occurring in the United States cause

by tortious acts or omissions by the Swedish Tax Agency and/or an official or employee of the

Swedish Tax Agency acting within the scope of their office or employment. See 28 U.S.C.

§1605(a)(5).

       16.     Defendant FINANSINSPEKTIONEN2 is, upon information and belief, the Swedish

equivalent of the United States’ Securities and Exchange Commission and is a government agency

of Sweden. The Swedish Financial Supervisory Authority is not entitled to sovereign immunity

because the claims herein arise out of Carlström’s personal injury and Plaintiffs’ loss of property

occurring in the United States cause by tortious acts or omissions by the Swedish Financial

Supervisory Authority and/or an official or employee of the Swedish Financial Supervisory

Authority acting within the scope of their office or employment. See 28 U.S.C. § 1605(a)(5).

       17.     JENS HENRIKSSON ”), an individual, is a citizen of the Sweden and a resident of

Hägersten församling, Stockholm, Sweden.

       18.     Defendant ERIK THEDÉEN an individual, is a citizen of Sweden and a resident

of Hägersten församling, Stockholm, Sweden.

       19.     Defendant KATRIN WESTLING PALM an individual, is a citizen of Sweden and

a resident of Stockholm, Sweden.

       20.     Collectively, CARLSTRÖM, BRUNE, VINACOSSA, VINACOSSA LTD,

RESURS DIREKT, SPARFLEX, BOFLEX, the SWEDISH TAX AGENCY, the SWEDISH




2
  For purposes of convenience, Finansinspektionen will hereinafter be referred to by its English
translation and cognate under U.S. law: “Swedish Financial Supervisory Authority.”


                                                 5
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 6 of 74



FINANCIAL SUPERVISORY AUTHORITY, FOLKSAM, JENS HENRIKSSON, ERIK

THEDÉEN, and KATRIN WESTLING PALM may be referred to hereafter as “the Parties.”

                                PRELIMINARY STATEMENT

       21.     Victor Carlström is a 35-year-old citizen of Sweden who, from 2006-2015, was one

of the most successful financial brokers in Sweden. As a fund manager and financial advisor, Mr.

Carlström (through various companies he controlled) eventually employed more than 200 people

to service more than 10,000 clients.3

       22.     In 2013, Mr. Carlström (through his company SBS Resurs Direkt) entered into a

contract with Folksam Ömsesidig Livförsäkring (“Folksam”), Sweden’s largest insurance and

financial services company. Folksam’s clients included approximately 50% of Sweden’s entire

population. Carlström role was to utilize Folksam’s financial services and products for the benefit

of those clients. That contract would ultimately lead to the events that underlie this Complaint.

       23.     Beginning in September 2015 – two years after the commencement of the contract

– Jens Henriksson, then-CEO of Folksam,4 unilaterally terminated the contract and began a

concerted, malicious, and illegal effort to utilize his company, the people within his control, and

other professional associates and even Swedish government entities, to destroy Victor Carlström

and the companies with which he was affiliated. Over the ensuing four years, continuing through

the filing of this Complaint, Henriksson has been associated in fact with a racketeering enterprise




3
       Carlström (and his companies’) business reputation was beyond reproach, as he developed
professional relationships and business with virtually all of Europe’s and the U.S.’s leading banks,
including Merrill Lynch, Goldman Sachs, Société Générale, BNP Paribas, Commerzbank, UBS,
HSBC, Barclays, Royal Bank of Scotland, EFG Bank, Nordea, SEB, Handelsbanken, Swedbank,
Danske Bank, SBAB, Carnegie Investment Bank, Nordnet Bank and ING Bank.
4
        In August 2019, Jens Henriksson was named Director-General of Swedbank, Sweden’s
largest banking institution.
                                                 6
          Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 7 of 74



that included Folksam, Swedbank, the Swedish Tax Agency, the Swedish Pension Agency, the

Swedish Financial Supervisory, and several individuals. All these individuals and Swedish

government agencies joined together to crush Victor Carlström, his companies and those including

Plaintiff Stephen Brune, with whom Carlström did business, both in Sweden and the United States.

       24.     From 2015-2019, these Swedish government agencies utilized their authority – at

the behest of Jens Henriksson – to help Henriksson steal Carlström’s clients, loot Carlström’s

companies, malign Carlström’s reputation, and ultimately destroy Carlström and his family.

Defendants’ efforts were in reaction to and retaliation for the due diligence Carlström performed

with respect to Folksam after signing the 2013 contract. What Carlström found was systematic

fraud, money laundering, and tax evasion, as well as a massive kick-back scheme involving many

of the named Defendants herein.

       25.     In an effort to silence Carlström, Henriksson enlisted (1) a “team of 15” people at

Folksam to defame Carlström and steal Carlström’s remaining clients; (2) the Swedish Tax Agency

to initiate completely illegitimate, unwarranted, and unjustified tax investigations against

Carlström and his companies that continue to this day; (3) the Swedish Financial Supervisory

Authority, to deny improperly and without authority the registration of a Carlström company,

Boflexibilitet Sverige AB (“Boflex”), through which Carlström and Brune intended to issue home

mortgages in Sweden and, thereafter, in the United States; (4) to cancel a lucrative contract,

potentially worth billions of U.S. dollars, that Carlström and his companies had with Swedbank;

and (5) several powerful individuals in Sweden, including but not limited to Katrin Westling Palm,

the Director-General of the Swedish Tax Authority, and Erik Thedéen, the Director-General of

Financial Supervisory Authority, to advance and implement various elements of Henriksson’s

scheme.



                                                7
          Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 8 of 74



       26.     Not content with simply smearing Carlström’s reputation and stealing his clients

and business, the racketeering enterprise organized and managed by Henriksson went to extreme,

if not extraordinary, lengths to ensure that Carlström could never reveal the information he

uncovered regarding Sweden’s financial system and its most important power brokers and

government entities. Forced in 2019 to flee Sweden with his family, Carlström first moved to the

United Arab Emirates and then, in 2019, to the United States. Once in the United States, Carlström

petitioned for asylum, seeking refuge from those wishing to do harm to not only his reputation and

business, but to him physically. Assassins attempted to take his life and that of his wife and two

young children in Dubai, and then in New York and later Los Angeles. Currently, Victor Carlström

resides in the United States, moving his domicile constantly, and under the protection of private

security guards while he awaits a decision on his asylum application. In this Complaint, Carlström

also seeks redress through the legal system.

                                   ALLEGATIONS OF FACT

Summary of the Case

       27.     At all times relevant to this complaint Carlström was a licensed financial broker in

Sweden, utilizing his financial management skills through his companies Vinacossa, Resurs

Direkt, and Sparflex to manage more than $150,000,000.00 (USD) of his clients’ funds in New

York, and more elsewhere.

       28.     In June 2013, Carlström, on behalf of Resurs Direkt, entered into a contract with

Folksam to become Folksam’s second full-scale agent in Sweden. As a result, Resurs Direkt

operated under Folksam’s financial licenses. Folksam retained responsibility for all financial

advice to the clients of Resurs Direkt.




                                                8
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 9 of 74



       29.     By the terms of the contract Resurs Direkt agreed to invest its clients’ funds under

Folksam’s license and maintain the funds with Folksam.

       30.     Shortly thereafter, in or about late 2013 and early 2014, Carlström invested through

Folksam more than $150,000,000.00 USD of Resurs Direkt’s clients’ funds in BlackRock BGF

High Yield Bond A2 USD. The BlackRock fund invested all the funds through its New York

accounts in the United States.

       31.     Specifically, at Carlström’s insistence, Folksam invested Resurs Direkt’s clients’

funds in BlackRock’s BGF High Yield Bond Fund A2 USD. Half of the funds were invested in

U.S. corporate bonds; the balance of the funds was invested in United States Treasury bonds

through BlackRock’s BGF High Yield Bond investment vehicle. The terms of the investment and

contract provided that Resurs Direkt and Carlström’s commissions and management frees would

be paid from BlackRock to Folksam, which would then transfer the payment to Resurs Direkt and

Carlström. The contract also provided that Resurs Direkt would have auditing privileges with

respect to the payments it would be owed from BlackRock through Folksam for Resurs Direkt and

Carlström’s commissions and management fees.

       32.     At the time of the contract, Folksam enjoyed a reputation as an international

insurance and financial services company in Sweden and around the world. Approximately half of

Sweden’s population are clients of Folksam. It was because of this reputation, as well as

representations made by Folksam) that Carlström agreed to have Folksam manage Carlström’s

client’s funds, which would be invested in mutual funds located in New York.

Victor Carlström’s and Resurs Direkt’s Agreement With Folksam

       33.     In June 2013, Resurs Direkt entered into a formal agreement with Folksam to

become Folksam’s second full-scale affiliated agent in Sweden. That formal “affiliation” enabled



                                                9
           Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 10 of 74



Resurs Direkt to work directly under Folksam, and authorized Resurs Direkt to use Folksam’s

financial licenses (with Folksam retaining the right and obligation of all financial advice to its

clients). Resurs Direkt was one of only two affiliated agents of Folksam at the time. The agreement

was signed by Åse Ödeving for Folksam, and by Victor Carlström for Resurs Direkt AB.

          34.   In 2013 and 2014, Resurs Direkt, following its agreement with Folksam and with

the consent of each client, invested (through Folksam and on Folksam’s securities trading license)

some of its funds under management, totaling approximately $150 million USD for more than

1,000 clients, in the BlackRock Fund Company’s BGF High Yield Bond Fund A2 USD in

NewYork. Half the investment was in invested in U.S. corporate bonds, and the other half in U.S.

Treasury bonds. The Funds were maintained at the Bank of New York Mellon in Manhattan.

Carlström also had his clients invested in other Folksam funds.

          35.   The commission due to Resurs Direkt from its investment in BlackRock’s BGF

High Yield Bond Fund A2 USD – from September 2015 alone – totaled approximately $12 million

USD. In material breach of the terms of the contract, Folksam never paid this commission to Resurs

Direkt.

          36.   In 2014 Resurs Direkt was the largest source of client investment funds into

Folksam on monthly basis. At that time Carlström had four offices in Sweden. However, Folksam

instructed Carlström to decrease Resurs Direkt’s investment of funds into Folksam. That

instruction from Folksam gave Carlström pause about Folksam’s operations, and its relationship

with Carlström and his companies.

          37.   During the course of the investment contracts between Carlström’s companies and

Folksam, and while Resurs Direkt’s clients’ funds were invested in BlackRock, as well as other

Folksam funds, Carlström began to examine Folksam and its operations more carefully. Through



                                                10
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 11 of 74



that investigation, Carlström came to learn certain facts about Folksam that demonstrated

substantial criminal conduct by Folksam and the other defendants.

        38.    In order to protect his clients’ investment with Folksam, Carlström conducted

extensive and continuing due diligence of Folksam. As a consequence of that due diligence,

Carlström learned very troubling facts about Folksam, and ultimately, the other Defendants as

well.

Folksam’s Scheme to Capture Pension Accounts Through Indecap

        39.    February 1, 2011 Indecap AB (“Indecap”) agreed to purchase Folksam Spar AB

(“Folksam Spar”) for 48,816,000 SEK (which converts to approximately $5.2 million USD in

current values).5

        40.    Mats Lagerqvist was, at the time, appointed as CEO of Indecap. From 2004-2009

Lagerqvist was CEO of Swedbank Robur.

        41.    On November 30, 2011 Indecap completed the merger with Folksam Spar. The

agreement was signed by Åse Ödeving, the CEO of Indecap and Folksam Spar.

        42.    At the time of the transaction’s completion, Indecap’s 2011 revenue was reported

to be $6.4 million USD, of which it reported a profit of $374,000 USD. Indecap’s equity was

reported by the company to be $1.9 million USD. At the same time Folksam Spar reported a 2011

profit of $256 thousand USD with $620,000 USD in equity.6




5
  SEK refers to Swedish Krona. Hereinafter, all Swedish Krona values will be noted in United
States Dollars only.
6
  Indecap had previously lost 300 million SEK in an investment with fraudulent investment
advisor Bernard Madoff. See Love Strandberg, “Madoff fraud still a ‘backpack’ for Indecap,”
SVP Nringsliv, available at https://www.svd.se/madoffsvindel-fortfarande-en-ryggsack-for-
indecap.
                                              11
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 12 of 74



       43.     In fact, Indecap used Folksam Spar’s own money to purchase Folksam Spar. Upon

information and belief, the Indecap-Folksam Spar purchase was fraudulent, and violated Swedish

law, which prohibits the type of funding structure utilized for the purchase. Following the

transaction, Folksam Spar merged into Indecap AB and Folksam became a 20 percent owner of

Indecap AB.

       44.     In November 2011 (when the agreement was completed), Folksam Spar had $139

million USD under management. Indecap had $747 million USD under management. These

amounts represented a $30 million USD decrease in 2011 from the year prior.

       45.     Following the Indecap-Folksam Spar transaction, the “new” Indecap company

engaged in a criminal kickback scheme by using client funds to bribe officials at Folksam,

Swedbank, and the Pensionmyndigheten (the Swedish Pension Agency).7

       46.     As a part of the kickback scheme Folksam, Swedbank, and the Swedish Pension

Agency laundered the proceeds of that kickback scheme by creating off-shore shell companies to

conceal the proceeds of the scheme by, among other things, using client funds to purchase real

estate and other things of value.

       47.     Mr. Carlström’s review of Indecap’s financial records showed that in 2012 Indecap

increased its managed capital from $747 million USD to $1 billion USD. At the same time

Indecap’s commission revenues nearly doubled – from $6.4 million USD in 2011 to $12 million

USD in 2012. At the time of the increase in “commissions” Indecap had virtually no employees,

yet reported a total of approximately $747,000 USD in salaries.

       48.     Indecap maintained its corporate banking accounts at Swedbank.




7
 For purposes of convenience, Pensionsmyndigheten will hereinafter be referred to as the
“Swedish Pension Agency.”
                                               12
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 13 of 74



       49.     The vast majority of Indecap’s newly-acquired managed capital, consisting of

approximately 5,000 new customers annually, came from the Swedish Pension Authority, a

government entity headed by Katrin Westling Palm and, to a lesser extent, Folksam.

       50.     The transfer to Indecap of the 5,000 Pension System and/or Folksam accounts

annually was accomplished contrary to Swedish law because the accounts were steered to Folksam

and Indecap without the required competitive bidding in a public process, and because the transfers

were accomplished:

               a. without the client’s express permission or authority;

               b. without ever advising the client of the transfer; and

               c. without providing to the client documentation or advice concerning the risks
                  attendant to the client’s funds being transferred to a new entity.

       51.     Indecap’s 2012 annual report shows the payment of tax deductible “commissions”

totaling $8 million USD. The vast majority of those “commissions” paid in 2012 derived from the

5,000 new customers annually that the Swedish Pension Authority transferred to Indecap. Yet

under Swedish law, at no time – ever – is a commission allowed to be paid to an individual in a

government position. Because the 5,000 new accounts annually came directly from the Swedish

Pension Authority no “commissions” could be legally generated or earned. Therefore, such

commissions constituted a crime.

       52.     In fact, the $8 million USD was the corpus of an illegal kickback scheme disguised

as payment to a non-existent financial broker(s).

       53.     Indecap stole the pension savings of the Swedish people (and Folksam's clients’

funds) and utilized them to pay so-called “commission costs.” In fact, those funds were improperly

diverted to Jens Henriksson, Stefan Holm, Katrin Westling Palm, Daniel Barr, and others.




                                                13
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 14 of 74



       54.     On April 17, 2012, Stefan Holm (“Holm”) was appointed to Indecap’s Board of

Directors. Notably, Holm had previously served as Chairman of Folksam Spar.

       55.     On January 16, 2014, Holm was appointed as CEO of Folksam Fondförsäkring AB

(Folksam’s Funding Company), the company responsible for the distribution of significant assets

to Indecap.

       56.     A review of Indecap’s 2013 financial records revealed that, as was the case in 2012,

Indecap increased its managed capital from $1 billion USD to $1.3 billion USD. This capital

growth derived almost entirely from 9,200 additional accounts illegally transferred from the

Swedish Pension Agency. As in 2012, the Director General of the Swedish Pension Agency was

Katrin Westling Palm. As Director-General, Ms. Palm was responsible for the distribution of client

funds to Indecap.

       57.     During that time period, Indecap’s commission revenues increased substantially

again -- from $12 million USD to $19 million USD. As in 2012, at the time of the increase in 2013

“commissions,” Indecap had virtually no employees and reported a total of approximately

$747,000 USD in salaries.

       58.     Throughout the period discussed above, Swedish law remained unchanged: it

would be a crime to pay a commission at any time to a government entity or individual in a

government position. Folksam’s 9,200 new accounts came directly from the Swedish Pension

Authority. As a result, no legal “commission” could be generated or earned. In contrast to the

mischaracterization that they constituted “commissions,” the $14.9 million USD reported by

Indecap as “commission fees” was the corpus of the illegal kickback scheme disguised as payment

to a non-existent financial broker(s).




                                                14
          Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 15 of 74



       59.     In 2013, Stefan Holm joined the Board of Directors of Indecap and became one of

its senior executives. At the same time Holm was the head of Folksam Fonder’s management

committee responsible for executing Folksam’s contracts with outside finance companies.

Henriksson and Holm have been good friends for 30 years and studied at the university in Lund,

Sweden.

       60.     On January 16, 2014, Jens Henriksson, as CEO of Folksam Ömsesidig

Livförsäkring, appointed Stefan Holm as CEO of Folksam Fondförsäkring. Holm assumed the role

from Åse Ödeving.

       61.     Jens Henriksson who, in addition to being CEO of Folksam’s parent company at

the time, is Chairman of Folksam Fondförsäkring’s Board of Directors. Together with Stefan

Holm, who was then the new CEO of Folksam Fondförsäkring, Henriksson controlled Folksam

Fondförsäkring and its $10.7 billion USD under management.

       62.     Although named as Folksam Fondförsäkring’s CEO, Stefan Holm maintained

control of Indecap – through which Henriksson and Holm distributed Folksam Fondförsäkring’s

client’s assets from Folksam Fondförsäkring to Indecap.

       63.     Indecap’s 2014 Annual Report showed that the company obtained 6,082 new

clients from the Swedish Pension Authority. It also obtained approximately 1,500 other new

clients, the majority of which came from Folksam’s Individual Pension Savings accounts (“IPS”).

       64.     In 2014, Indecap reported employee salaries of $1.19 million USD of which the

“leading employees” (i.e., CEO and officers) were paid $235,000 USD. it is not known to whom

these salaries were paid. Indecap identified its company’s officers only as Indecap employees.

       65.     Indecap’s structure could not have accommodated the dramatic annual increase in

customer accounts. In order to do so legitimately, Indecap, as a financial services company, would



                                               15
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 16 of 74



have required many more employees to support such an increase in clients. That necessity was

compounded by Indecap’s client increases in prior years of more than 14,000 new clients

       66.     Also, Swedish financial law required each new client to consent to the transfer of

their account and to complete a thorough vetting by Indecap of the client’s financial status. Yet

that did not occur – in large part because Indecap had virtually no employees, and certainly not

enough to conduct that requisite process.

       67.     Jens Henriksson, Daniel Barr, Erik Thedéen, and Katrin Westling Palm, have been

lifelong professional and personal friends. They utilized those relationships (and Swedish Pension

Agencyy assets) to grow Indecap by 23 percent – from $1.3billion to $1.6 billion USD – in 2014

alone. Indecap reported the payment of $16.9 million USD in “commissions” (on $22.8 million

USD in revenue), notwithstanding that Indecap still had but a handful of employees who could not

have handled in legitimate fashion the required level of services for its purported client base.

       68.     Indecap’s annual reports state that in 2015, Indecap’s commissions increased to

$27.4 million USD, with $20.9 million USD paid out in commissions. As in previous years, it had

virtually no employees. Similarly, in 2016, Indecap’s commissions increased to $31.7 million

USD, with $24.9 million USD paid in commissions – again, with only a handful of employees.

Likewise, in 2017, Indecap’s commissions increased to $33.3 million USD, with $28.7 million

USD paid out in commissions, still with virtually no employees.

       69.     In 2018, Indecap’s revenues increased again – to $41.6 million USD, paying out

$33.3 million USD as “commissions.” As in previous years, it had virtually no employees. It

reported salary expenses of approximately $290,000 USD for all company employees, of which

approximately $90,000 USD was paid to the officers of the company.




                                                 16
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 17 of 74



       70.     By early 2015, the relationship between Carlström and Folksam had deteriorated,

in large part because Carlström had voiced to Folksam the concerns he harbored about Folksam’s

ongoing operations. As a consequence, Henriksson and Folksam began a years-long effort,

continuing to this day, to destroy Carlström, his businesses, and his family, by, in part, decreasing

Carlström’s number of clients and the volume of his clients’ assets.

       71.     In furtherance of these malign efforts, Henriksson and the other defendants utilized

Folksam, the Swedish Tax Agency, the Swedish Financial Supervisory Authority and others,

known and unknown, to crush Carlström, turning Folksam and the other entities and individuals

into a racketeering enterprise to accomplish their nefarious goals.

Folksam Breaches Its Agreement with Carlström and His Companies

       72.     In or about September 2015, Folksam breached its contract with Carlström’s

company (Resurs Direkt), and refused to pay Carlström and his company more than

$12,000,000.00 USD in fully earned commissions that were due Carlström’s company.

       73.     Following Folksam’s breach of its contract with Resurs Direkt, Folksam embarked

on a concerted campaign to steal Carlström’s clients and illegally move those client accounts to

other Folksam funds from which Folksam reaped a greater profit. Many of those clients’ fund

accounts were moved to Folksam funds without each client’s knowledge or consent.

       74.     Thereafter, as more fully described below, there began a series of events, continuing

to this day, to destroy Carlström, his family, and his companies, and eliminate any possibility for

him to pursue any livelihoos in Sweden and Europe.

       75.     These series of events have included contrived, unwarranted, and otherwise

malicious government-led investigations of Carlström and his companies, first by the Swedish

Financial Supervisory Authority, and thereafter by the Swedish Tax Agency.



                                                 17
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 18 of 74



       76.     These series of Swedish government investigations, including tax and securities

investigations, while entirely groundless both legally and factually, have been rooted in the corrupt

relationship between defendants, and have since their inception engulfed and preoccupied

Carlström and his companies.

Carlström Continues His Due Diligence Regarding Folksam’s Operations

       77.     As a consequence of Carlström learning of the financial fraud involving Folksam,

the Swedish Tax Agency, the Swedish Financial Supervisory Authority, the Swedish Pension

Authority, Swedbank, Jens Henriksson, Erik Thedéen and Katrin Westling Palm and others,

Carlström continued to conduct his due diligence.

       78.     In the course of those efforts, Carlström learned more troubling information about

the corrupt relationship between defendants.

       79.     For example, from 1994 through 2006 Henriksson was working in the Swedish

Ministry of Finance. Daniel Barr and Erik Thedéen were also working in the Ministry. Previously,

Barr and Henriksson had worked together for four years in Sweden’s finance ministries. They have

been friends for nearly a quarter of a century.

       80.     In 2008, Henriksson was appointed the Executive Director of the International

Monetary Fund (“IMF”). In 2008 and 2009, Henriksson represented the Baltic Constituency,

which included Estonia, Lithuania, and Latvia.

       81.     In 2009, as Executive Director of the IMF, Henriksson approved a loan to Latvia

of $2.35 billion USD.

       82.     In 2010, Swedbank AB (“Swedbank”) appointed Henriksson as head of its banking

relations for large corporations and institutions in the Baltic States. In that position, Henriksson

possessed overall responsibility for Swedbank’s relationship with other banks in the region.



                                                  18
        Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 19 of 74



       83.    Also in 2010, Henriksson worked at Nasdaq OMX (Swedish Stock Market) under

Erik Thedéen who was, at the time, General Director of Nasdaq OMX.

       84.    At the end of 2010, Henriksson replaced Thedéen as General Director of Nasdaq

OMX. That same year Henriksson was appointed the head of Nordic fixed income & Baltic

Markets for Nasdaq OMX.

       85.    At or about the same time period, Katrin Westling Palm was appointed the Director-

General of the Swedish Pension Authority.

Jens Henriksson Consolidates His Control Over Folksam and the Swedish Financial System

       86.    On January 16, 2013, the Director General for Folksam, Anders Sundström,

resigned his position at Folksam following his appointment as the new Chairman of the Board of

Directors at Swedbank. Jens Henriksson then assumed the Director-General position at Folksam.

       87.    On January 16, 2015, Jens Henriksson consolidated his control over Folksam by

"cleaning house” at the company, and hiring eleven new management employees. All of these new

hires reported directly to Henriksson,. On March 3, 2014, Henriksson hired his former colleague,

Daniel Barr, as Folksam’s new chief for Solvency II (“Solvens 2”), which was a new a European

Union directive that codified EU insurance regulations. Essentially, Solvency II regulates the

amount of capital that EU insurance companies must maintain to reduce the risk of insolvency.

Two years later, on October 17, 2016, Barr was appointed Folksam’s Chief Financial Officer.

       88.    On March 11, 2015, Jens Henriksson appointed his long-time friend and colleague

Erik Thedéen as Director-General of Folksam subsidiary KPA Pension, an entity with

approximately $14.9 billion USD under management. Thedéen was approved by the Swedish

Financial Supervisory Authority, and assumed office April 13, 2015. At the same time, Henriksson

appointed Thedéen to a senior management position at Folksam.



                                              19
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 20 of 74



       89.     Only six months later, in October 2015, Thedéen became Director-General of the

Swedish Financial Supervisory Authority.

       90.     On or about September 16, 2015, Folksam unilaterally cancelled its contract with

Resurs Direkt and refused to pay the $12 million USD fully earned and rightfully due to Resurs

Direkt as brokerage commissions.

       91.     Within days of Folksam’s unilateral termination of the Resurs Direkt contract

Folksam began moving those clients’ funds, without their knowledge or consent, to Folksam’s

other fund management accounts.

       92.     In September 2015, following Folksam’s unwarranted and unjustified breach of the

contract with Resurs Direkt (by unilaterally terminating it), Carlström commenced negotiations

with another financial services company, Nord Fondkommission AB (“Nord”), seeking to move

SBS Resurs Direkt’s clients and their funds to under Nord management.

       93.     Immediately following the cancellation of its contract, and for the next three months

therefter, Resurs Direkt’s 20 employees worked feverishly to meet for at least two hours with each

of Resur Direkct’s clients (as face-to-face meetings are recommended by Swedish financial

authorities) to discuss with each individual client the issues that had arisen as a result of Folksam’s

breach, and whether the client wished to remain with Folksam or return to Resurs Direkt.

       94.     All clients were advised carefully of the issues involving Folksam, including the

fees and risks involved, and were asked whether they wished to return to Resurs Direkt and invest

in the financial products offered by Nord.

       95.     The clients were specifically advised (orally and in writing) that switching accounts

from Folksam to Nord would save approximately 13% in costs over a five-year period and

significantly reduce the risk associated with the client’s investment. Approximately, 90% of



                                                  20
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 21 of 74



Resurs Direkt’s clients elected to end their entire commitment to Folksam, and switch to the

investment product(s) offered by Nord.

       96.       Each of Resurs Direkct’s approximately 1,000 clients who had switched from

Folksam to Nord were provided with 18 pages of documentation regarding the transfer, and each

client signed all of the forms, required by Swedish law, that established that they understood the

fees and risks involved with Nord’s investment product(s), and the difference between

Nord’sproduct(s) and those offered by Folksam.

       97.       Shortly after negotiations began between Carlström and Nord, Magnus Björkman,

Folksam’s Vice-CEO, threatened Nord’s owner, Staffan Becket, who had from 2011-12 been the

chief of the Swedish Financial Supervisory Authority (where he had worked with Anna Cederberg)

that if Nord did business with Resurs Direkt, Björkman would ensure that the Swedish Financial

Supervisory Authority would commence an investigation of both Nord and Resurs Direkt.

       98.       On November 7, 2015, notwithstanding the threats from Folksam, Resurs Direkt

signed a contract with Nord to transfer Resurs Direkt’s clients’ funds from Folksam to Nord.

       99.       Two days later, on November 9, 2015, Folksam’s attorneys, Hammarskiöld & Co.,

threatened both Nord and Resurs Direkt to cease transfering Resurs Driekt’s clients from Folksam.

Remarkably, Folksam’s lawyers cited the very agreement between Folksam and Resurs Direkt that

Folksam had previously, but without justification, declared void.

       100.      In December 2015, after Folksam received Resurs Direkt’s written client

instructions to transfer the client’s funds (following nearly three months of face-to-face interviews

between Resurs Direkt and its clients), Folksam commenced a campaign to smear Resurs Direkt

and Carlström.




                                                 21
          Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 22 of 74



         101.   For example, in violation of Sweden’s Best Execution Order, Folksam contacted

all of those clients) who had chosen to move their funds from Folksam, and tried to convince them

to stay with Folksam. The “Best Execution Order,” a universal principle governing the financial

services industry, requires financial services professionals and entities to execute transactions in

the manner most advantageous to their clients. Folksam also refused to pay out to the clients their

funds.

         102.   In particular, Folksam told Resurs Direkt’s clients that Carlström was a fraud and

a cheat, and that he had stolen their money and would take their investments out of the country for

his personal use. As a consequence, many of Resurs Direkt’s clients were angry and emotional.

Some cried, and even threatened Carlström personally.

         103.   Between November 2015 and February 2016, in response to Folksam’s repeated

knowingly false statements about Carlström and Resurs Direkt, Carlström and all of Resurs

Direkt’s employees met again daily with each of the firm’s clients attempting to reassure them of

the propriety of Resur Direkt’s work (contrary to Folkstam’s false allegations), and the benefits of

investing with Nord. Following those meetings, many of the clients were still unsure, and decided

to remain with Folksam. Thus, as a result of Folksam’s knowingly false statements, Resurs Direkt

lost approximately 70% of its clients who had committed to switching back to Resurs Direkt,

representing approximately $10.7 million USD in lost commissions.

         104.   Notwithstanding the constant lies and false accusations leveled against Carlström

and his company, from February 2016 through the summer of that year, approximately 80% of

Resurs Direkt’s remaining clients had chosen to withdraw their funds with Folksam and return to

Resurs Direkt. That 80% executed documentation that was submitted to Folksam directing

Folksam to return their funds.



                                                22
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 23 of 74



       105.    In early February 2016, no fewer than 1,000 of Resurs Direkt’s clients each

executed a “Client Withdrawal Form” that was transmitted by hand to Per Knutsson, the person at

Folksam responsible for receiving the executed “Client Withdrawal Form.” Each delivery of the

Client Withdrawal Form(s) was photographed to ensure that Folksam could not credibly deny its

receipt of the executed forms.

       106.    According to the Sweden’s “Best Execution,” law no financial company, including

Folksam, has the right to refuse a customer’s written instruction. Upon receipt of the client order,

a company must comply within a reasonable time with that instruction, including withdrawal of

an account.

       107.    Yet Folksam, rather than comply with the client instruction(s), instead illegally

refused to honor those client directives to transfer their accounts to Nord. As a consequence, those

clients were forced to keep their accounts with Folksam. Thus, through Folksam’s improper

conduct, Carlström was further deprived of commissions with respect to those clients compelled

to maintain their accounts at Folksam.

       108.    Moreover, during the first six months of 2016 Folksam accelerated its smear

campaign against Carlström and his companies. Jens Henriksson directed a group of 15 Folksam

employees (the “team of 15”) not to comply with the withdrawal orders. Instead, their only task

was to utilize any and all means to keep the clients from withdrawing their money from Folksam.

Each member of that “team of 15” violated Swedish law. The “team of 15” included:

               a. Johan Karlsson;

               b. Sören Lindgren;

               c. Lena Högfelt;

               d. Anna -Karin Laurell;



                                                23
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 24 of 74



               e. Carina Elm;

               f. Ylva Wessén;

               g. Larry Lindberg;

               h. Björn Siljeholm;

               i. Hamadi Saidi;

               j. Lennart Molin;

               k. Matz Glenhage;

               l. Magnus Björkman;

               m. Stefan Holm; and

               n. Mikael Andersson.

       109.    Thus, instead of complying with Swedish law by honoring the instruction, the

“team of 15” began calling all of the clients who had submitted withdrawal forms, pressing them

not to take their funds from Folksam.

       110.    Utilizing a mantra Henriksson developed to destroy Carlström and his companies,

the “team of 15” labeled Resurs Direkt generally, and Carlström specifically, as a criminal; that

Carlström and his company were committing financial fraud; and that it was Carlström and his

entities, not Folksam, that had stolen client money to escape abroad with the funds.

       111.    Folksam’s “mantra” included the false claim that hundreds of complaints had been

lodged against Carlström. In fact, no complaints against Carlström were ever registered at either

ARN (the Consumer Agency) or SwedSec (the oversight authority over licensed brokers),

Sweden’s two reporting companies that receive such complaints. Indeed, to date, no complaints

have ever been filed against Carlström.




                                                24
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 25 of 74



       112.    The organized plot to destroy Resurs Direkt and Carlström included making

unannounced home visits to clients – oftentimes pretending to be police – seeking to persuade the

clients to keep Folksam as its financial manager. In particular, Lennart Molin and Mikael

Andersson, two members of the “team of 15,” were reported to have threatened and frightened the

clients. Many clients were ultimately scared into believing that unless they cancelled the

withdrawal order (from Folksam to Nord), they would lose their entire life’s savings.

       113.    Folksam also conducted large group meetings of Resurs Direkt’sclients, at which

the “team of 15” lied about Carlström and his companies and attempted to terrorize the clients into

maintaining their accounts at Folksam. The unannounced home visits also continued.

       114.    Folksam’s conduct in refusing to comply with a client’s order constituted a serious

financial crime in Sweden, so serious that it should have jeopardized Folksam’s license at a

minimum, any company engaging in such unlawful activity would have received a substantial, if

not crushing fine, and a directive to return the funds to the client immediately Indeed, while the

Swedish Financial Supervisory Authority received no fewer than 100 complaints notifying it of

Folksam’s refusal to honor the “Best Execution Order,” the Swedish Financial Supervisory

Authority did not take any action against Folksam.

The Catastrophic Effect of Defendants’ Unlawful

Campaign Against Carlström and His Companies

       115.    Folksam’s false statements had the intended effect: they destroyed Mr. Carlström

and his companies, and put Resurs Direkt out of business. They ruined Carlstöm personally, and

deprived him of any opportunity to make a living in Sweden and/or Europe.

       116.    In 2015, Resurs Direkt and Victor Carlström represented more than 10,000 clients

as financial brokers in Sweden. As a direct consequence of Folksam's failure to honor the “Client



                                                25
        Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 26 of 74



Withdrawal Form,” and defendants’ concurrent campaign to retain Resurs Direkt’s customers

through fraud and falsehoods, Carlström and his companies lost approximately $10.7 million USD

in commissions that would have been rightly due him and his company.

       117.   Currently, Mr. Carlström has no clients, and, as the direct result of defendants’

unlawful conduct, all of the companies he owned and/or operated have been put out of business.

       118.   Moreover, rather than sanction Folksam for its egregious conduct, on February 4,

2016, the Swedish Financial Supervisory Authority, affirmatively and improperly assisting

Folksam, made good on the prior threat by Folksam’s Magnus Björkman to Nord’s owner, Staffan

Becket, that unless Nord ceased doing business with Resurs Direkt and Victor Carlström,

Bjorkman would have the Swedish Financial Supervisory Authority investigate Nord. The

Swedish Financial Supervisory Authority raided Nord’s offices, seizing the company’s documents,

which effectively shut down Nord’s operations.

       119.    After six months of purportedly investigating Nord, the Swedish Financial

Supervisory Authority issued a final report concluding that Nord and Resurs Direkt had not done

anything wrong and that all of Nord’s documentation, operations, financial advising, and business

practices were proper and in good order.

       120.   Despite the Swedish Financial Supervisory Authority’s six-month long

“investigation” and its finding that Nord, Resurs Direkt, and Victor Carlström had acted in

conformity with Swedish financial laws and regulations, Defendants did not halt their unlawful

attack on Carlström and any companies that dared do business with him. Anna Cederberg, then a

senior executive at the Swedish Financial Supervisory Authority, contacted Nord’s CEO, Charlotte

Bergvall Nilsson. Ms. Cederberg told Ms. Bergvall unequivocally that unless Nord terminated its




                                                 26
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 27 of 74



relationship with Resurs Direkt and Victor Carlström, Ms. Cederberg would make sure a new

investigation commenced.

       121.    Anna Cederberg was a former colleague of Magnus Björkman, Folksam’s then-

Vice President. Both Ms. Cederberg and Mr. Björkman worked together at Financial Supervisory

Authority in 2011.

       122.    On August 8, 2016, the Swedish Financial Supervisory Authority filed a report of

its investigation of Nord. The report centered almost exclusively on Resurs Direkt and its clients.

The report mirrored the same groundless accusations Folksam had made previously. The Swedish

Financial Supervisory Authority’s report did not identify any wrongdoing by Resurs Direkt.

Ultimately, the Swedish Financial Supervisory Authority terminated that investigation, too,

without any finding of wrongdoing.

       123.    Nonetheless, instead of closing the Nord file, the Swedish Financial Supervisory

Authority referred the entire investigation to its legal department, where Anna Cederberg assumed

control of the entire matter, ostensibly to review it one more time.

       124.    Yet on the very day that Cederberg received the investigative file, she had a

telephone conversation with Nord CEO Charlotte Bergwall Nilsson. In that conversation,

Cederberg told the Nord CEO that if Nord canceled its agreement(s) with Carlström and his

company, the Swedish Financial Supervisory Authority would close the entire investigation

against Nord. Threatened with the promise of a third baseless investigation designed to compel

Nord to abandon its commitments to Carlström and Resurs Direkt, Nord opted to cancel all of its

agreements with Carlström and his company.

       125.    As with Defendants’ prior unlawful conduct, Carlström and his companies suffered

enormous losses as a result of the pressure that forced Nord to cancel its arrangements with



                                                 27
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 28 of 74



Carlström and Resurs Direkt. Those losses are estimated at more than $100,000,000.00 USD in

Nord’s Catella Balanserad Fund alone. Those client funds instead remained under Folksam’s

power and authority.

Carlström and Stephen Brune Develop a Mortgage Business for the U.S. and Sweden

       126.    On November 30, 2016, Carlström flew to New York. Shortly after arriving in New

York, Carlström had a long meeting in Manhattan with Stephen Brune, a prominent New York

businessman and investor. The two discussed a business concept (that had been a part of Resurs

Direkt’s business) involving real estate mortgages placed with SBAB Bank. Carlström and Brune

decided to create (in Sweden and, later in the United States) a business that provided mortgage

financing to homeowners in Sweden and the U.S.

       127.    It was a concept that had been utilized by Carlström when he was working with

Folksam, in which Resurs Direkt had distributed through SBAB Bank mortgages worth nearly

$160 million USD. It was a part of Carlström’s and Resurs Direkt’s business that Folksam had

destroyed.

       128.    Brune was responsible for raising the initial capital that would ultimately be

deposited into and then distributed by Boflexibilitet i Sverige AB (“Boflex”), a company

controlled by both Carlström and Brune.

       129.    Later in 2016, Mr. Brune was in preliminary negotiations to secure from several

international finance companies a $1 billion USD commitment for funding the project, and was in

the process of vetting those companies. The intention was that Brune would become a partner in

Boflex once Swedish authorities granted the license to operate.

       130.    The plan between Mr. Carlström and Mr. Brune included utilizing a newly-formed

company, Sparflex AB (“Sparflex”), to obtain mortgage clients by mirroring the business plan of



                                               28
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 29 of 74



SBS Resurs Direkt. The plan included the intention that Mr. Brune ultimately would become a

partner in Sparflex as well.

       131.    Another company, Exceed Capital AB (“Exceed”), would be the licensed financial

security company that would manage the client’s funds. Exceed is an independent financial

services company (providing, inter alia, brokerage services and fund management) that had been

in business for more than 20 years and had approximately 80 employees. Exceed’s Board included

Lena Apler, a respected financial professional and founder of Collector Bank in Sweden.

       132.    According to the plan, Boflex would provide mortgages to the clients. Sparflex

would utilize the licenses of Exceed Capital, just as Resurs Direkt had utilized Folksam’s license.

Ultimately, Boflex would replace SBAB Bank as the funding institution and distributor of the

mortgages.

       133.    In expectation of their ongoing business, Carlström, Brune, and Henrik Sundin, the

CEO of Exceed Capital, had frequent and regular phone conferences during which their business

operations were discussed.

       134.    On January 19, 2017 Sparflex signed an agreement with Exceed Capital.

       135.    Not even a week later, on January 25, 2017, the Swedish Financial Supervisory

Authority opened an investigation of Exceed Capital. Both Charlotte Rydin, and Anna Cederberg

were involved in the Swedish Financial Supervisory Authority’s “investigation.” Ultimately, both

the Swedish Financial Supervisory Authority and Folksam urged Exceed to cancel its agreement

with Carlström and Sparflex, and exerted a great deal of pressure, both directly and indirectly, to

cancel the contract.

       136.    For example, Folksam demanded a meeting with Henrik Sundin, Exceed Capital’s

CEO. At that meeting, which occurred June 13, 2017, Folksam threatened Sundin directly: cancel



                                                29
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 30 of 74



your agreement with Sparflex, or Folksam would cancel its ongoing (and very profitable)

agreement with Exceed Capital that had existed for the prior 15 years. That agreement had

provided Exceed’s clients access to Folksam’s financial services platforms and products, and a

sizable monthly commission payment from Folksam to Exceed.

       137.    Notwithstanding the threat, Exceed Capital notified Folksam on June 15, 2017, that

Exceed would maintain its contract with Sparflex AB and Carlström. In retaliation, two days later,

June 19, 2017, Folksam, again making good on its threats, cancelled its 15-year contract with

Exceed Capital.

       138.    Notwithstanding the threats from the Swedish Financial Supervisory Authority and

Folksam, over the next four months Carlström moved most of his remaining clients from Nord to

Exceed Capital.

       139.    Without any issue or problem,8 Nord and Exceed both worked to fulfill the client

instructions, and the clients were satisfied that the drama Folksam had created through its unlawful

conduct was absent in the relationship between Carlström and Exceed.

       140.    During the summer months of 2017 and throughout the fall of 2017, Jens

Henriksson’s “team of 15” continued to pressure Carlström’s clients to remain at Folksam.

Carlström was able to persuade nearly 500 clients (representing $78.9 million USD in assets) to

move their account from Folksam to Exceed. All of the documentation was completed and

executed Best Execution Orders were transmitted to Folksam directing Folksam to transfer the

clients’ funds to Exceed.




8
 Despite Folksam’s interference with Carlstrom’s agreement with Nord, and the cancellation of
the agreement between Carlstrom and Nord, some of Carlstrom’s clients maintained their
accounts at Nord.
                                                30
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 31 of 74



       141.    Repeating its previous illegal intransigence, Folksam refused to honor those orders,

instead (again) using high pressure tactics, such as unannounced home visits, to keep clients from

moving to Exceed. Also, Folksam’s group falsely asserted that Exceed’s products were worthless,

and (again) that Carlström would steal all the clients’ money and escape abroad.

       142.    Again, Folksam’s improper tactics worked. Virtually all the clients who had

executed Best Execution Orders remained at Folksam, despite their desire to move their accounts.

Carlström lost $8 million USD in commissions as a result of Folksam’s illegal conduct.

Katrin Westling Palm

       143.    In October 2017, Katrin Westling Palm was appointed the Director-General of

Swedish Tax Agency. One of the first directives Ms. Westling Palm issued was to order a full-

scale tax investigation of Carlström and Resurs Direkt. While remarkable in and of itself, it was

more so because Resurs Direkt had already been liquidated and its operations had ceased.

       144.    Among Westling Palm’s first few directives on the job was to commence a secret

tax investigation of Vinacossa Enterprises AB, and later Vinacossa Enterprises Ltd. (a Cyprus

company), two companies owned by Carlström, even though they did not do business in Sweden.

       145.    On October 23, 2017 Director-General Westling Palm, while still head of the

Swedish Pension Authority, changed the rules for certain of the authorized Swedish pension funds.

Until then, investment of client funds in Swedish Pension funds One through Four AP funds (i.e.,

Första - Fjärde AP fonderna) in unlisted securities and/or unliquidated assets was prohibited. The

new rule allowed such investment of client funds in unlisted shares and unliquidated assets.

       146.    Within weeks of Westling Palm’s decision, billions of U.S. dollars were invested

in the Swedish Pension Funds suddenly available for investment in unlisted securities and




                                                31
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 32 of 74



unliquidated assets. One of the characteristics of those unlisted assets is that they lacked any

definite or uniform value in the marketplace.

       147.    In the months that followed billions of Swedish Pension fund dollars were invested

in unlisted companies through off-shore accounts in tax havens such as Jersey, Guernsey, and the

Cayman Islands.

       148.    At the same time, Kerstin Hessius, an associate of Westling Palm for more than 30

years, and the CEO of Sweden’s Third (government authorized) Fund, Tredje AP Fonden, with

more than $34 billion USD under management, commenced a massive investment in unlisted

shares of uncertain value. By the close of 2019’s second fiscal quarter, the Tredje AP Fonden had

invested more than $7.2 billion USD in unlisted shares (lacking, as noted ante, an identifiable

value in the market). The Fund’s records show a steady annual increase in value of more than 10%

from 2017 until today. The Fund asserts that the increase in value in unlisted shares is the primary

reason for the Fund’s remarkably good performance. However, no documents or identifiable proof

have ever been provided by the Fund to verify how the increase had been accomplished.

       149.    Carlström’s analysis of the Fund’s records revealed that the Fund was a fraud, that

the annual increase in value (particularly from off-shore accounts) was created artificially., The

only logical conclusion that could be reached from the records and Carlström’s analysis was that

the Fund’s existence wold be tolerated only if official corruption had been involved.

       150.    When Mr. Carlström attempted to alert Swedish government officials about the

Fund, the government chose not to investigate the Fund. Instead, it chose to investigate Carlström.

       151.    In or about October 2017, Daniel Barr replaced Katrin Westling Palm as head of

the Swedish Pension Agency, having moved there from Folksam, where he had been the head of

Economics.



                                                32
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 33 of 74



       152.    On November 13, 2017, Swedish Financial Supervisory Authority terminated its

investigation of Exceed Capital, finding no wrongdoing involving Exceed and Carlström or

Carlström’s companies. Exceed was, however, penalized $370,000 USD on matters unrelated to

Plaintiffs. Charlotte Rydin was, at the time, the head of the legal department at the Swedish

Financial Supervisory Authority.

       153.    During the first six months of 2018 Folksam, through its attorneys, Hammarskiöld

& Co., demanded that Carlström and Sparflex stop moving Carlström’s clients from Folksam. 9

Similar demands were made to Exceed. Additionally, Folksam, using false and defamatory

statements, also tried to persuade Carlström clients from taking their money from Folksam and

moving it to Carlström’s companies.

       154.    By commencing this “invasion” of Carlström’s clients, Folksam was in violation of

the Swedish Financial Supervisory Authority’s rule protecting clients in the industry from exactly

that sort of heavy-handed attempt to deprive clients of their choice where to move their accounts

and their money.

Carlström Forms Boflexibilitet i Sverige AB

       155.    On March 1, 2018 Carlström formed a new company, Boflexibilitet i Sverige AB

(“Boflex”). It was designed to be the corporate vehicle through which Carlström and Brune would

issue mortgages throughout Sweden. At the time of Boflex’s creation, Brune was continuing his

efforts to secure more than $1 billion USD in financing with which to issue mortgages.

       156.    By July 2018, Boflex’s Board of Directors was complete and its application to the

Swedish Financial Supervisory Authority met all criteria for obtaining a license to distribute



9
         Once Folksam had cancelled its agreement with Carlstrom and his companies, he was
free to remove his clients’ accounts from Folksam as long as the clients provided informed
consent.
                                               33
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 34 of 74



mortgages in Sweden. Obtaining that license involved only a simple non-discretionary ministerial

act, that the Swedish Financial Supervisory Authority failed to perform for improper reasons.

       157.    On July 9, 2018, however, Carlström was notified by the Swedish Tax Agency that

one year before, in October 2017 (just days after Westling Palm started as Director-General of the

Swedish Tax Agency), the Swedish Tax Agency had started a secret investigation of Carlström

and his Cyprus company, Vinacossa Enterprises, Ltd.

       158.    The July 2018 Notice came only weeks after Carlström filed the application for

Boflex’s license – a time when the application should still have remained confidential within

Financial Supervisory Authority. Having failed in their other methods to stop Carlström, Folksam

enlisted the Swedish Tax Agency to commence yet another tax investigation, this time of

Vinacossa Enterprises LTD, a company formed in Cyprus and owned by plaintiff Carlström.

       159.    Swedish tax agents were assigned to conduct the investigation, and sought

documents directly from the company. They also attempted to speak directly with members of the

company’s Board of Directors. Both acts constituted serious violations of the tax treaty between

Sweden and Cyprus, as well as EU and other laws and regulations. That tax treaty requires that

any alleged violation of the tax laws must be handled through the competent legal authorities in

the country where the company exists -- and not through the members of the company’s Board of

Directors or its shareholders. In response, the entire Board of Directors of Vinacossa filed a

complaint against the Swedish Tax Agency for its aggressive and illegal conduct. The Swedish

Tax Authority agents committed similar violations in seeking corporate documents from

Singapore.




                                               34
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 35 of 74



       160.    On August 24, 2018, Carlström’s tax attorneys complied with all requests of the

Swedish tax authorities, and submitted all bank statements regarding all transactions for Vinacossa

Enterprises Ltd.

       161.    By July 25, 2019, Boflex’s license application was complete, and met all the

Swedish Financial Supervisory Authority’s guidelines and requirements. The $12,800 USD

application fee was also submitted.

       162.    On September 6, 2018, in a remarkable and unusually swift decision, the Swedish

Financial Supervisory Authority denied Boflex’s application to distribute mortgages in Sweden

notwithstanding that the application had been prepared and completed by Harverst, one of the most

respected financial law firms in Sweden.

       163.    There were no legitimate reasons for it denial, as the application met all criteria for

approval. Carlström learned that once again Anna Cederberg and Charlotte Rydin at the Swedish

Financial Supervisory Authority had interceded in the licensing process to ensure denial of

Carlström’s and Brune’s application.

       164.    On September 20, 2018, Harverst filed Boflex’s appeal of the Swedish Financial

Supervisory Authority’s decision denying the license.

       165.    October 1, 2018, the Swedish Financial Supervisory Authority refused to re-

examine the matter, and refused to provide an explanation for the decision.

       166.    On October 19, 2019, the decision to deny Carlström’s application was appealed to

the Forvaltningsdomstolen. By October 19, 2018 Jens Henriksson’s dear friend, Charlotte Rydin,

Head of Legal at the Swedish Financial Supervisory Authority, had provided in two documents

false reasons in an effort to explain why Forvaltningsdomstolen should deny Boflex’s appeal.




                                                 35
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 36 of 74



       167.    The first document claimed Boflex’s application had been denied because

Carlström’s wife was not authorized to sign for Boflex, notwithstanding her status as an officer of

the corporation. Indeed, even after Boflex’s attorneys produced corporate documents verifying

such authorization, Forvaltningsdomstolen persisted in its denial of the application, and on appeal

– premised on the same basis – despite being provided conclusive evidence by Boflex that the

rationale for denial was invalid.

       168.    By November 5, 2018, Carlström submitted to the Swedish Financial Supervisory

Authority a new application, and the application fee, to form the new company Boflexibilitet

Sverige AB.

       169.    Remarkably, on December 6, 2018, just two days after the application to form

Boflex was filed, the Swedish Tax Agency commenced two new full-scale tax investigations

against Carlström’s companies, Sparflex AB and Vinacossa Enterprises AB.

Folksam Amplifies Its Attacks on Carlström

       170.    In addition, on March 23, 2018, Folksam ramped up its campaign to crush

Carlström and his companies (including those in which Brune was involved), and to put them out

of business before they could even start. For example, a banner across the top of Folksam’s website

was entitled, “Warning for False and Fraudulent Calls,” and the accompanying text described

Carlström’s \companies, Sparflex and Boflex, as frauds. Folksam’s website reached Folksam’s

more than four million clients, which comprises almost 50% of the Swedish population.

       171.    Following the posting of that false and malicious banner headline on Folksam’s

website, many of Carlström’s clients already in Sparflex closed their accounts and moved their

funds elsewhere. It was only on April 5, 2018, when Sparflex’s attorneys threatened to sue




                                                36
           Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 37 of 74



Folksam, for, among other things, slander and defamation, did Folksam remove the article from

its website. By that time, though, the damage had already been done.

Swedbank’s Involvement

       172.    Beginning in June 2018 and continuing through August 2018, Carlström met with

a number of high-level bankers at Swedbank including Kasper Gefors, the head of Swedbank

Private Banking. The purpose of those meetings was to negotiate a contract with Swedbank by

which Swedbank would provide mortgages to Sparflex’s customers through Boflex. The financing

for the project would be supplied by Boflex’s 1 billion USD (that Stephen Brune was working to

secure).

       173.    By the end of August, Swedbank’s Director of Mortgage Operations, Alf Sade,

advised Carlström that Malin Hlawatsch, Swedbank’s Head of Partner Relations, and Kasper

Gefors had discussed Boflex distributing Swedbank’s mortgages throughout Sweden. All

expressed a significant interest in the project. Following receipt of this information, Carlström and

his attorneys expedited preparation of the required documentation so the project could be

completed as quickly as possible.

       174.    On September 5, 2018, Carlström was invited to Swedbank’s headquarters in

Stockholm to finalize the transaction between Carlström and Swedbank. Sofia Vikman, the CEO

of both Sparflex and Boflex, attended the meeting along with Carlström.

       175.    Less than a week later, on September 11, 2018, Boflex’s attorneys contacted Anna

Cederberg at Financial Supervisory Authority. The attorneys requested that denial of the

application for a mortgage application be overturned, and the licensing process expedited. During

the conversation the attorneys advised Ms. Cederberg that Swedbank and Boflex were in the final

stages of a partnership to distribute Swedbank’s mortgage throughout Sweden.



                                                 37
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 38 of 74



       176.    Instead of expediting the process Ms. Cederberg contacted Swedbank.

       177.    The very next day, September 12, 2018, following the conversation bewteen Ms.

Cederberg and Carlström’s attorneys, Carlström received an email from Swedbank advising that

the meeting at which the Boflex-Swedbank contract was to be finalized, initially scheduled to

begin in the morning and continue for a full day, would be limited to only one hour.

       178.    On September 17, 2018, Carlström and Sofia Vikman flew to Stockholm for the

meeting at Swedbank’s headquarters. Once at the bank’s offices, it was apparent the bank’s

officials’ attitude had changed dramatically. Carlström and Vikman were kept waiting for nearly

an hour. While previously Alf Sade and Malin Hlawatsch were anxious to meet Carlström and

Vikman, and were always courteous and professional, at the meeting they were rude, curt, and

aggressive.

       179.    Hlawatsch and Sade begin the meeting by talking about fraud and, in particular,

mentioned a company that was involved in fraud. It was a company that Folksam had compared

to Carlström’s companies. The “comparison” was a part of the “team of 15’s” mantra that

Carlström and his companies were frauds.

       180.    Of course, the only way that Swedbank could even know about this otherwise

obscure, supposedly fraudulent company (and its comparison by Folksam to Carlström) was that

someone from Folksam or the Swedish Financial Supervisory Authority had communicated with

Swedbank. At that point in time, the only person who knew that Carlström was negotiating with

Swedbank for a contract to provide mortgages was Anna Cederberg, a senior executive at the

Swedish Financial Supervisory Authority, who only a week earlier had been informed of the

negotiations with Swedbank.




                                               38
        Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 39 of 74



       181.   Ultimately, the meeting was brief and to the point: Hlawatsch and Sade advised

that Swedbank wanted nothing to do with Carlström and his companies, and that the negotiations

were over. Carlström and Vikman were asked to leave.

Swedbank’s Money Laundering and USA PATRIOT ACT Violations

       182.   Following Swedbank’s cancellation of Carlström’s mortgage transaction with

Swedbank, Carlström began to examine Swedbank to determine what factors could cause

Swedbank to cancel such a potentially lucrative contract at the behest of Henriksson and Folksam.

Carlström learned the following facts about Swedbank.

       183.   In the Spring of 2016, the New York State Department of Financial Services

(“DFS”), as part of its ongoing investigation of Swedbank, had demanded that Swedbank answer

whether it “had any transaction involving Mossack Fonseca […] solicited by […] the New York

State chartered or licensed banking entity of your organization.” Mossack Fonseca was the

Panamanian law firm involved in the so-called “Panama Papers” involving a world-wide money

laundering scheme.10

       184.   Swedbank responded a month later, in a submission signed by Cecilia Hernqvist,

Swedbank’s Chief Compliance Officer, that it “never had any communication, transaction […]

related to Mossack Fonseca.” That statement was patently untrue because Mossack Fonseca

maintained accounts at Swedbank for more than 100 companies and most, if not all, of the accounts

were maintained at Swedbank in the Baltic States. One of these companies was linked to a

notorious Russian oligarch who had transferred billions of Swedish Krona through his company’s




10
   See, e.g., https://nyti.ms/2049NTr
https://www.theguardian.com/news/2016/apr/08/mossack-fonseca-law-firm-hide-money-
panama-papers

                                               39
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 40 of 74



Baltic account at Swedbank. That same Russian oligarch, along with his partner, controlled over

200 companies, all with accounts at Swedbank.

        185.      Of those 200 companies with accounts at Swedbank, approximately 20 of them

were clients of Mossack Fonseca. In one transaction alone, the Russian oligarch transferred

approximately $100 million USD from Swedbank in a Baltic State to a tax haven in the Caribbean.

        186.      On March 6, 2017, less than a year after DFS served non-public subpoenas upon

Swedbank for information about Swedbank’s relationship, if any, with Mossack Fonseca, and only

six months after Jens Henriksson was appointed to Swedbank’s Nominating Committee,

Henriksson caused Folksam to sell 25% of Folksam’s shares in Swedbank (25.6 million shares)

netting for Folksam over $600 million USD. Folksam was at the time one of the largest

shareholders of Swedbank.

        187.      In 2018, DFS requested additional information from Swedbank regarding any

accounts related to Mossack Fonseca, and including “global” accounts at all Swedbank branches

throughout the world.

        188.      In response, Swedbank acknowledged that it had only “a few client accounts”

associated with Mossack Foseca – and then, only accounts in Sweden and Norway. Swedbank also

wrote that none of those accounts was suspected of either laundering money or bank irregularities.

Again, Swedbank’s response to DFS was false. Indeed, all of Swedbank’s public denials have been

patently false.

        189.      At the time, Swedbank was of course well aware that more than 100 companies

associated with Mossack Fonseca had accounts at Swedbank. Most of these accounts were located

in the Baltic States and many of those accounts were owned or otherwise controlled by Russian

oligarchs who had transferred billions through their Swedbank Baltic accounts. Swedbank



                                                40
           Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 41 of 74



continued to deny – falsely – its relationship with those oligarchs, and that one of those oligarchs

controlled more than 200 companies with 20 Swedbank accounts related directly to Mossack

Fonseca.

       190.    On September 19, 2018, an independent investigation of Baltic Danske Bank,

Swedbank’s competitor in Estonia, disclosed that more than $220 billion USD flowed through

Danske Bank in suspicions transactions involving 6,200 clients. Swedbank was/is the largest bank

in the Baltic States. The Director General of Danske Bank, Thomas Borgen, resigned same day

the independent report was disclosed.11

       191.    From information learned in 2018 via an investigative series by Uppdrag

Granskning (“Mission: Investigate”),12 a Swedish television program, investigative research was

able to match Swedbank account holders to earlier known money laundering crimes in Russia and

Azerbaijan. No less than 182 account holders in Swedbank were involved in money laundering

crimes in Russia and Azerbaijan. The top 50 of those account holders had transferred

approximately $4.5 billion U.S. dollars through Swedbank’s accounts.

       192.    That investigation also produced information that one of Swedbank’s Baltic bank

clients was a notorious Russian Oligarch who had transferred billions of Swedish Krona through

his account in Swedbank to companies in Caribbean tax heavens.

       193.    Moreover, the investigation revealed that 10,000 companies that sent money

between Danske Bank Baltic and Swedbank Baltic over the previous years appeared to be shell or




11
    See, e.g., https://www.ft.com/content/519ad6ae-bcd8-11e8-94b2-17176fbf93f5 and
https://www.reuters.com/article/us-danske-bank-moneylaundering-timeline/timeline-how-
danske-banks-estonian-money-laundering-scandal-unfolded-idUSKCN1NO209
12
   See, e.g., https://www.svt.se/special/swedbank/kalashnikov/
                                                41
              Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 42 of 74



otherwise non-existent companies. Many of these companies had neither a website nor any

indication of an active business, and many shared the same post office box addresses.

            194.   Evidence of the companies’ existence as shell vehicles for international money

laundering includes:

                   a. many of these companies had an address of 48 Queen Anne Street, London,

                      United Kingdom. At this one address, companies with accounts at Swedbank,

                      received $26.5 million USD from other accounts at Swedbank.

                   b. another address in London, Darkes Lane 175, showed that approximately 40

                      companies had address and accounts in Swedbank Baltic where approximately

                      30 million Euros were received in a short period of time. There were no

                      company activities whatsoever at the address.

                   c. in a single match, over 1,200 companies with accounts in Swedbank Baltic

                      listed the same address, and many of the companies were dormant. While in

                      “dormant” status a company is not allowed to engage in any transaction using

                      the company’s bank account. Yet, Swedbank Baltic executed large-scale

                      transactions for those dormant companies. The transactions conducted through

                      these companies’ Swedbank accounts totaled $6.6 Billion USD.

            195.   There is also evidence that Swedbank Baltic had an important role in laundering

the $230 USD million that was stolen from the Russian Tax Agency in the Sergei Magnitsky

case.13 In fact, some of the most important companies to aid in laundering this stolen money

maintained approximately 50 accounts at Swedbank Baltic. The companies included: Castlefront




13
     See, e.g.,
https://www.nytimes.com/2009/12/29/world/europe/29russia.html?searchResultPosition=29
                                                  42
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 43 of 74



LLP, Everfront Sales LLP, Bigland Corporation, Megacom Transit LTD, Unitronic LLP, Jackwell

LLP, Rodney Universal LTD, Howard Resources LLP, and Jawdom Service Corp.

       196.    The investigative research further discovered that Swedbank’s banking client, Vega

Holding Ltd (“Vega”), was linked to former Ukraine President Viktor Yanukovych. Vega

maintains an account number ending with 1241 in Swedbank Lithuania. Between 2004 and 2014

there were transfers estimated at $4 million USD to Vega from five separate companies. The

Uppdrag Granskning investigators concluded that the $4 million USD represents the proceeds of

bribery and political corruption.

       197.    Swedbank’s internal confidential investigation of its Estonia Branch, confirmed

that Swedbank’s nonresidential high-risk clients transferred over $150 Billion USD through the

Swedbank Estonia Branch alone.

       198.    At the time Folksam was Swedbank’s largest shareholder, and remains so today. At

all times during the relevant times described in this Complaint, Folksam used Swedbank as its

primary bank. All of Folksam's transactions for its more than four million clients utilized

Swedbank’s payment system (entitled “SUS”).

Corruption and Fraud Involving Allra and Solidar Fonder

       199.    Allra Sverige AB (“Allra”) was a Swedish financial company formed in Sweden in

2008. It provided financial services to private individuals including investment of pension and

investment funds.

       200.    Solidar Fonder (“Solidar”) is another Swedish financial company, the purpose of

which was to manage its clients’ investments.

       201.    On February 12, 2014, Allra and Solidar formed a separate securities exchange

company in Malta called DS Holdings, concealing from its clients that Allra and Solidar were the



                                                43
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 44 of 74



owners. As part of the scheme, DS Holding owned 100% of DS Platforms, the entity through

which DS Holding secretly operated its business.

       202.    For the next several years, until Allra was forced to close its operations in 2017,

and Solidar elected to close its operations (following a Swedish government investigation) in 2018,

Allra and Solidar utilized DS Platforms as a shell company through which it would purchase

derivative contracts and mark up the price in purchases from the shell company before selling the

contracts to its clients at the inflated prices. In the process, Allra and Solidar secretly skimmed

approximately 50% of the profits for themselves. Until they closed operations, both Allra and

Solidar stole more than $107 million USD from the Swedish Pension Agency’s clients.

       203.    Corporate documents showed that DS Holdings was owned by:

               a. 37.5% -- Allra’s “representatives,” through their wholly owned company,

                   Supero Holding. In trun, Allra’s “representatives” are:

                        1. Alexander Ernstberger (45%); in 2017 Ernstberger was arrested by

                            Swedish authorities and jailed. His assets were seized by the

                            government;

                        2. David Persson (45%); in 2017 Persson was arrested by Swedish

                            authorities and jailed. His assets were seized by the government; and

                        3. Four (4) other Allra employees whose identity is unknown.

                        4. Roland Johansson, through his wholly owned company, Sustainable

                            Holdings. Johansson was also the owner of Solidar Fonder. He is a

                            childhood friend of Katrin Westling Palm. To date, no charges were

                            ever brought against Johansson. Nor were any assets seized;




                                                44
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 45 of 74



               b. 25% -- Klas Hellman, a London-based financial broker, through his wholly

                   owned company Roan Holding. On November 24, 2014, Klas Hellman sold his

                   25% stake to Jonas Lundberg (“Lundberg”).

                       1. To date, no charges have ever been brought against Hellman or

                          Lundberg. Nor were any assets of either man seized;

       204.    Until both companies were closed in 2017 and 2018 respectively, Allra and Solidar

operated with impunity. It was only when, in 2016, Allra’s representatives closed the Maltese

operations and took DS Holding’s clients to a newly-created separate company in Dubai, United

Arab Emirates, that the Swedish government acted.

       205.    Remarkably, Solidar Fonder’s principal owner, Roland Johansson (along with his

two brothers), went to great lengths to conceal the fact that all three were from an obscure village

in northern Sweden – a village very near to the obscure northern village in which Katrin Westling

Palm was raised.

       206.    The three Johansson brothers were from Vännäsby, outside Umeå. Katrin Westling

Palm is from a small village, Grundsunda, also just outside Umeå, Because of the proximity of

these two villages to each other, the Johanssons and Palm grew up together. Incredibly, Roland

Johansson, the leading figure in Solidar Fonder, is believed to have changed his birthplace from

Vännäsby to an unknown village, Värners LK24, supposedly somewhere in Sweden.

       207.    Following the revelations about Erik Thedéen’s falsehoods, more questions began

to be asked about Solidar. As a result, the Swedish Financial Supervisory Authority imposed a fine

of $1 million USD against Solidar.

       208.    Compared to the sanctions imposed against Allra, in which the principals were

arrested, the company closed and its assets seized, the Solidar Fonder fine appeared paltry. This is



                                                45
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 46 of 74



particularly true since both Solidar Fonder and Allra did the same thing: utilize a shell company

to secretly skim profits for themselves.

       209.    On February 14, 2017, Katrin Westling Palm, in her capacity as Director-General

of the Pension System, ordered that the Allra’s funds be frozen and that no new deposits be

allowed. No action was taken against Solidar's Funds.

       210.    On October 10, 2017, Ekobrottsmyndigheten (the Swedish economic crime police)

illegally provided to Katrin Westling Palm personally, all of Allra's correspondence and

communications – including Allra's communications with its lawyers. The transfer of the

documents and information violated confidentiality principles, as the SPA is not permitted to share

such information with law enforcement. Yet more than three metric tons of confidential

documents, including 1.1 million emails on the company’s hard drive, were given to the Swedish

Pension Agency, preventing Allra from ever being able to properly defend itself in the then

ongoing $160 million USD case in Stockholm between Allra and the SPA.

       211.    Later, on November 28, 2017, during the ongoing litigation against Allra, the same

Swedish economic police again provided to the Swedish Pension Agency more than 6,000

confidential emails by and between Allra and their attorneys in Luxemburg.

       212.    In 2017, the newly appointed Director General for Economic Police was Monica

Rodrigo. Ms. Rodrigo is a good friend of Katrin Westling Palm. Both served together on the Board

of Directors of the Swedish Pension Agency.

       213.    As of December 31, 2015, Solidar had more than $210 million USD in questionable

derivatives that were purchased on an approximately 50% margin.

       214.    On November 13, 2018, eight days after Boflex’s new application had been

submitted, Charlotte Rydin resigned her position as the head of the legal department at the Swedish



                                                46
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 47 of 74



Financial Supervisory Authority to begin a new job as head of the legal department of Alecta, a

pension company that is one of the largest owners of Swedbank.

       215.    As of November 21, 2018, the Swedish Financial Supervisory Authority had

concluded an investigation of Swedbank focusing on money laundering and terrorist financing. It

recommended imposing high fines and heavy penalties.

       216.    However, Erik Thedéen, Director-General for Financial Supervisory Authority,

with his close management team, instead chose to clear Swedbank on all charges. Ultimately, an

internal investigation of how and why Swedbank was cleared of all charges was commenced. That

internal investigation quickly concluded that Erik Thedéen and his team committed no wrongdoing

when they cleared Swedbank.

The Campaign Against Carlström Adds Threats to His Personal Safety

       217.    The threat from Swedish authorities, along with Folksam and Swedbank, was

genuine, and was increasing in intensity, if not outright dangerousness.

       218.    On January 24, 2019, after receiving advice from his attorney and a private security

company (who had provided private security to Carlström for the several years since Carlström’s

problems with Folksam began) Carlström decided that his only safe course was to flee from

Sweden’s corruption. He chose to arrange his escape with his family to Dubai in the United Arab

Emirates.

       219.    The very next day, January 25, 2019, Swedish Tax Agency investigators Katarina

Hansson Brodd and Ingrid Onsjö attended a meeting called by the Swedish Tax Agency at

Sparflex's head office in Gothenburg, Sweden. Among those present was Carlström's tax lawyer,

Emine Lundkvist.




                                                47
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 48 of 74



       220.    The meeting began with the tax investigators seeking to confiscate all of the

company’s financial statements, company documentation, and accounting records. Lundkvist, the

tax lawyer, refused.

       221.    The meeting continued with Lundkvist disclosing no fewer than ten very serious

and concrete pieces of evidence of systematic corruption and crimes by the Swedish Tax Agency,

the Swedish Financial Supervisory Authority, Folksam, and Swedbank. The investigators were

also afforded an unlimited time to review the evidence. They examined all 10 documents for

approximately 30 minutes. Following their review of the evidence presented by Lundkvist, the

investigators exhibited a considerable amount of stress, and became aggressive before abruptly

ending the meeting.

       222.    On that same day, based on all the facts known to Carlström, the decision was made

that Carlström and his family needed to escape Sweden and Europe immediately. As a result, they

left Sweden that night by automobile.

       223.    On January 26, 2019, Carlström’s family arrived in Amsterdam, and hid there for

more than two weeks before it was deemed safe for it to travel to Dubai.

       224.    While Carlström was in Amsterdam, his attorney, Emine Lundkvist, learned that

someone had illegally entered her office. Although her office was locked and fitted with an alarm,

small items had been misplaced. Because of the threatening situation facing Carlström and his

family, Lundkvist decided to engage computer experts to examine her computers. The experts

found suspect electronic files, and suspected that someone had copied her hard drive.

       225.    By February 11, 2019, Carlström’s family managed to escape safely from Europe

to the United Arab Emirates (“UAE”).




                                               48
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 49 of 74



       226.    The following day the Carlström family checked into a hotel in the UAE under an

alias. Carlström set up all his computers to connect to different financial systems, including the

Legal Entity Identifier System, which enables tracing of companies, including those established

“off shore.” That enabled Carlström to trace and identify the people involved in international

money laundering and financial fraud.

       227.    As part of that process, Carlström combed through thousands of documents from

the prior six years, and was able to identify more than $100 billion USD traceable to one company

in the former Soviet Union.

       228.    On February 12, 2019, while still in Dubai, Carlström was notified by Lundkvist

that the Swedish Tax Agency had reviewed all the accounting and business transactions from 2014

to December 31, 2018, involving Carlström and his companies.

       229.    The Swedish Tax Agency also posed 19 very long and detailed questions about

Vinacossa Enterprises AB’s accounting, transaction history, and various business events, as well

as an additional eight very long and specific questions regarding Sparflex’s accounting and

transaction records.

       230.    During March and April 2019, Carlström was able to learn about even more

corruption within the Swedish Tax Agency, the Swedish Financial Supervisory Authority,

Folksam, and Swedbank involving ongoing financial fraud and money laundering on an

international scale. It involved people and companies in Scotland, the Netherlands, Eastern

Europe, Russia and the former states of the Soviet Union, Turkey, and Pakistan, as well as to

countries in the Middle East.




                                               49
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 50 of 74



       231.      On March 22, 2019 Carlström responded to the Swedish Tax Agency’s demands

by providing very specific answers to the questions posed – with documentary proof supporting

each response.

       232.      By April 2019, Carlström had traced transactions involving money laundering and

financial fraud to companies and people with outstanding international arrest warrants.

       233.      In April 2019, Carlström sent Katrin Westling Palm, Swedish Tax Agency’s

Director-General an email in which Carlström explained in detail the corruption that existed in the

Swedish Pension Agency and related private companies, how that corruption had been

accomplished, and where in the system billions of dollars had been stolen over the years. He was

also able to identify money laundering through different companies he mentioned. A copy of that

email was also sent to the two tax investigators, Katarina Hansson Brodd and Ingrid Onsjö, who

had harassed and terrorized Carlström and his companies during the previous years.

       234.      In the weeks following the email, many Swedish officials, relatives, and close

friends in Swedbank, Swedish Tax Agency, the Swedish Pension Authority, and the Swedish

Financial Supervisory Authority, resigned as members of boards that Carlström had identified as

involved money laundering and financial fraud.

       235.      In particular, a person with suspect links to Katarina Hansson Brodd resigned April

15, 2019, five days after being linked to Solidar.

       236.      Another company, Dalmagarry Properties LTD, in Scotland, was identified (by

Carlström) as the largest owner of Indecap, the company, as detailed ante, at ¶¶ 39-69, involved in

stealing billions of dollars from clients of Folksam, Swedbank, and the Swedish Pension Authority.




                                                 50
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 51 of 74



       237.    On April 15, 2019, the Swedish Financial Supervisory Authority denied Boflex’s

second application for a license. Again, no legitimate reason was given for the denial of the

completed application.

       238.    On April 22, 2019, Victor Carlström located the majority of the funds flowing from

Folksam and Swedbank, together with Swedish Tax Agency, the Swedish Pension Agency, and

the Swedish Financial Supervisory Authority. Carlström traced Folksam’s illegal funds, totaling

more than $100 billion USD (in cash) to a financial company in the former Soviet Union.

Carlström was able to obtain the financial records of this company that revealed its financial fraud

and money laundering. Those discoveries by Carlström enabled him to understand why Folksam

had engaged in the unrelenting effort to silence him and to engage the other above-named

defendants in Folksam’s corrupt and unlawful scheme.

The Efforts to Harm, and Thereby Silence, Carlström

       239.    In the evening of April 23, 2019, Carlström’s two “burner” telephones purchased

in the Netherlands rang simultaneously on two of Carlström’s encrypted telephone “apps,” Signal

and WhatsApp. Additionally, two other “burner” telephones purchased in the UAE, and both

Skype phones, all rang at the same time. The callers’ phone numbers were all from Pakistan,

Turkey, and/or the UAE.

       240.    The callers urged Carlström and his wife to stay on the phone at all times and were

talking in code words. Carlström understood that the callers were trying to locate the room in the

hotel in which the family was staying. The intent was clear: to locate and harm – and even kill –

Carlström and his family to prevent Carlström from revealing the information he had learned. Calls

from those numbers continued even after Carlström and his family were in the United States.




                                                51
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 52 of 74



        241.   Confronted with that extraordinary and imminent danger, Carlström decided to

escape immediately from United Arab Emirates to what he perceived as the safety of New York

in the United States.

        242.   On April 24, 2019, Carlström and his family arrived on a nonstop flight to New

York.

        243.   The harm to Carlström’s family, and particularly his young children, has been

substantial and ongoing, and has weighed heavily on Mr. Carlström and his emotional health.

Carlström’s four year-old son had become numb after three months in the exceedingly difficult

and isolating, constricting situation he had endured in the United Arab Emirates. He did not talk

and had completely locked himself in, and was very traumatized. He repeatedly hit himself and

repeatedly stated that he wanted to die.

        244.   In addition, Carlström's six year-old daughter was severely traumatized and grew

aggressive. She, like the entire family, suffered severe depression as a result of the situation.

        245.   As a consequence of Defendants’ relentless efforts to crush Carlström, his business

and his family Carlström met with a Swedish psychiatrist, Kristoffer Södersten, in the UAE.

        246.   Dr. Södersten examined Carlström, his young son, and his daughter. They all had

experienced severe trauma, particularly the children, who for their safety had essentially been

confined to hotel rooms for an eight-week period. The children were very depressed as a result of

the situation and what they had endured.

        247.   The mental and physical toll on the Carlström family was described in detail in an

email to Katrin Westling Palm.

        248.   On May 2, 2019, Katrin Westling Palm responded to Carlström’s email by

announcing that Swedish Tax Agency would start new investigations and go through all



                                                  52
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 53 of 74



Carlström’s companies and their transactions again, despite having already done so several times

since October 2017.

       249.    Palm appointed five new tax investigators: Erik Ljungberg, Maria Holmberg, Lena

Bergkvist, Ulf Pettersson, and Annika Berg. All are managers from Tax Department 44, the

Swedish Tax Agency’s most aggressive department. It specializes in organized international

crimes and terror organizations, and works together with economic crime police in Sweden and

other countries.

       250.    Yet to this day the Swedish Tax Agency has not found any wrongdoing by or

involving Carlström or his companies – after already investigating all of Carlström’s companies

for years.

The Conspiracy to Murder Carlström In the U.S.

       251.    Believing he was finally safe in New York, Carlström learned all too quickly that

the defendants’ wrath and reach extended across the Atlantic Ocean. On May 3, 2019 at 10:30

a.m., Carlström was inside his hotel room in New York. He watched the handle on the door move

down very slowly. The door opened but fortunately, the chain on the door kept it from opening

more than a few inches. Carlström rushed to the door and smashed it, using his body weight so it

closed. Carlström’s daughter started screaming and crying. The intruder then tried twice more –

and the third time tried to break down the door. There was full-scale panic at the scene.

       252.    Carlström’s wife immediately called 911, and hotel security personnel arrived

quickly, causing the intruder to flee the scene. The New York City Police Department (“NYPD”)

also responded to the scene quickly. That incident represented the mental breaking point for

Carlström’s wife and children. They cried all the time and shook with fear. NYPD transferred the




                                                53
            Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 54 of 74



case to the Federal Bureau of Investigation (“FBI”), which interviewed Carlström by telephone

that day.

       253.     Weeks later, Carlström awoke to find that his wife had left New York with their

two children and all their baggage. Carlström’s wife flew home to her parents in Sweden with

plans to file for a divorce from Carlström. She believed it was too dangerous for her and their

children to be around Carlström, and that she and the children would be killed if she stayed with

him.

       254.     At that point, Carlström had lost all of his companies, employees, clients, houses,

friends, relatives, home country, and, with their departure, his wife and his two children, too. He

decided that suicide was his only opition.

       255.     On May 15, 2019 Carlström swallowed a combination of the antidepressant

Anafranil along with Xanor and Propavan. Carlström laid down in bed to die. He awoke 26 hours

later on the bathroom floor, unable to move.

       256.     After regaining some consciousness, Carlström tried to commit suicide a second

time. He swallowed as many tablets of Xanor, Propavan, and Anafranil he could handle. He then

laid on the bed again to die, and fell asleep.

       257.     Carlström was saved only because he had sent a suicide note to his wife. As a result,

she contacted the hotel, and security staff rushed to Carlström’s room. Carlström was rushed by

ambulance to Methodist Hospital in Brooklyn where he lingered between life and death for five

days. He remained in the hospital for 16 days before being released.

       258.     Because of the unrelenting efforts by Folksam, Swedbank, and the other Defendants

to remove Carlström as a threat to their enterprise, Carlström was compelled to change hotels

frequently and hire bodyguards to protect himself.



                                                 54
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 55 of 74



        259.    In July 2019, Carlström was staying at a luxury hotel in New York while preparing

this lawsuit with his attorney. After a short stay at the hotel, Carlström’s bodyguard informed

Carlström that he was being following by someone Carlström himself had noticed for two days.

Carlström and his bodyguard decided to perform certain conduct to confirm that Carlström was

being followed. For example, when Carlström went to a restroom in the hotel lobby, the other

person followed him in there. When Carlström sat in a private area, the other person sat across the

room from him.

        260.    At some point, the person conducting the surveillance of Carlström realized he had

been spotted. He left the hotel swiftly, followed by Carlström’s bodyguard, who observed the

surveilling person approach a car in front of the hotel. Three other persons were in the car. The

surveilling person then walked to a car directly ahead of that car, with four persons inside, and

chatted with them before returning to the rear car. Carlström’s bodyguard recorded the New Jersey

license plate numbers of the two cars, which were not identifiable from any data base publicly

available.

        261.    Carlström’s bodyguard recommended that Carlström leave the hotel to ensure his

safety. Carlström carried one small bag, leaving his other luggage in the room, and was escorted

by the head of hotel security out an employee entrance. Carlström and his bodyguard quickly haled

a yellow cab and departed, although Carlström’s bodyguard also conducted some counter-

surveillance techniques (i.e., stopping the cab and exiting for a moment, and also changing taxis

during the trip).

        262.    After that incident, Carlström’s security team concluded that New York was too

dangerous for him, and he moved to a hotel in Los Angeles. However, while sitting by the pool

each afternoon, Carlström and his security detail noticed another person at the pool using his phone



                                                55
           Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 56 of 74



either to photograph or videotape Carlström. Another person also appeared to be monitoring

Carlström. Review of the hotel’s security camera footage showed that one of those persons had

sneaked into a restricted area of the hotel.

       263.    Carlström’s security detail decided to call the Los Angeles Police Department, and

after LAPD arrived, subsequently decided to move him again, this time to a hotel adjacent to the

Los Angeles International Airport. The following day, a journalist with an appointment to meet

Carlström informed him that while he had been waiting outside, he noticed two men watching

Carlström’s room for 45 minutes. A member of Carlström’s security detail observed the two men

as well.

       264.    A decision was made to leave the hotel promptly. Carlström, a bodyguard, and the

journalist hurried through the crowded lobby to board a shuttle van to the airport terminals. The

two suspicious men rushed through the lobby after Carlström and hopped aboard the shuttle even

though they did not possess any luggage. The journalist confided to Carlström that he thought

Carlström was in imminent, and perhaps fatal, danger, and devised a plan whereby he would

distract the two men with conversation while Carlström would alert the shuttle van driver and exit

the van and summon airport police.

       265.    The journalist engaged the two men in conversation while Carlström prevailed upon

the driver to make an unscheduled stop. Carlström ran the 50 meters to the terminal and found

police personnel. By that time the journalist had also departed the van, and the two other men had

disappeared. The police officers interviewed Carlström and the journalist, and then escorted

Carlström through the terminal to where Carlström boarded a flight to Las Vegas. Since that

episode Carlström has changed hotels on a frequent basis.




                                               56
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 57 of 74



The Intrusion Into Carlström’s Computers

       266.    While Carlström was in New York, and after his May 2019 email to Westling Palm,

there was intrusion into the email account of one of his Cyprus companies, evidenced by an

unauthorized log-in into the company’s email system. The origin of the intrusion was traced to

Istanbul, Turkey. The cost and losses to Carlström and his companies from the computer hacking

– including security measures required to correct the initial problem caused by the intrusion, and

to guarantee secure communications and the confidentiality of business and personal information

going forward – exceeded $5,000 USD.

Jens Henriksson Takes the Helm at Swedbank

       267.    On August 29, 2019, the Director-General for Folksam, Jens Henriksson, was

announced as the new Director General for Swedbank.

       268.    On September 16, 2019, Henriksson began to “clean house” at Swedbank. He fired

most, if not all of the key people on Swedbank’s election committee and in many other key

positions in the bank. Henriksson had done the same at Folksam in 2013 when he had been

appointed Folksam’s Director-General.

       269.    The new people appointed by Henriksson at Swedbank are the very people who,

during the prior four years, had utilized their position of power in various government agencies to

assist Henriksson in crushing Carlström in order to continue to conceal their corrupt and unlawful

endeavor (and their prodigious scope).

       270.    In particular, Henriksson brought to Swedbank his close friend, Charlotte Rydin,

the former head of legal at the Swedish Financial Supervisory Authority. It was Rydin who worked

forcefully to deny Boflex permission to distribute mortgages in Sweden.




                                                57
          Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 58 of 74



        271.    Another person Henriksson placed at Swedbank was his close friend Ylva Wessén,

Folksam’s new Director-General, who assumed a position as a member of a Swedbank Board

committee. While at Folksam, Wessén was one of the primary people responsible for the attacks

against Carlström and his companies.

        272.    On October 8, 2019, Carlström and his lawyer met with officials of the United

States Attorney's Office for the Sothern District of New York, including an FBI official.

                                     JURY TRIAL DEMAND

        273.    Pursuant to Rule 38, Fed.R.Civ.P., Plaintiffs demand trial by jury in this action for

all issues so triable.

                         FIRST CAUSE OF ACTION
               (ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                   (RICO VIOLATION OF 18 U.S.C. §1962(c)

        274.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

The Substantive RICO Violation

        275.    Defendants are all “persons” within the meaning of 18 U.S.C. §1961(3). At all

relevant times, Defendants conducted and/or participated in the affairs of the Racketeering

Enterprise, identified post, at ¶¶ 277-79, which affected interstate and foreign commerce, through

a pattern of racketeering activity in violation of 18 U.S.C. §1962(c), including acts indictable under

the statutes listed post, at ¶ 281-84.

        276.    As described above, each Defendant participated in the operation or management

of the Racketeering Enterprise, and benefitted financially from their position in and/or the

activities of the Racketeering Enterprise.




                                                  58
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 59 of 74



The Racketeering Enterprise

       277.    Beginning from at least in or about 2015 and continuing through the filing of the

this Complaint, Defendants, along with others known and unknown, formed an association-in-fact

Racketeering Enterprise as that term is defined in 18 U.S.C. §1961(4). The Racketeering Enterprise

was an organized criminal group that operated in the Southern District of New York and elsewhere.

As demonstrated by its members’ ongoing coordination, communication, and efforts to work

together, the Racketeering Enterprise constituted an ongoing organization in which its members

functioned as a continuing unit for a common purpose of achieving the objectives of the

Racketeering Enterprise.

       278.    From the date the Racketeering Enterprise was formed until the present, its

members and others acting at their direction have worked together to further their mutual goal of

using illegal means to achieve the purposes of the Racketeering Enterprise, which included the

following:

               a. Destroying Carlström, even to the extent of conspiring to kill him;

               b. Destroying Carlström’s companies (the other Plaintiffs), including those in

                  which Plaintiff Brune was involved;

               c. Enriching its members and others through fraud and other illegal activities;

               d. Avoiding detection by law enforcement authorities and other regulatory

                  agencies, and/or by Defendants’ clients and/or employers.

       279.    In addition to Defendants, other members and associates of the Racketeering

Enterprise include, among others known and unknown, MAGNUS BJÖRKMAN, YLVA

WESSEN, MATZ GLENHAGE, STEFAN HOLM, LENA HÖGFELT, ANNA-KARIN

LAURELL, CARINA ELM, LENNART MOLIN, JOHAN KARLSSON, MATZ GLENHAGE,



                                               59
        Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 60 of 74



HAMADI SAIDI, ALF SADE, MALIN HLAWATSCH, CHARLOTTE RYDIN, ANNA

CEDERBERG, KATARINA HANSSON BROOD, INGRID ONSJÖ, ERIK LJUNGBERG,

LENA BERGKVIST, MARIA HOLMBERG, ULF PETERSSON, ANNIKA BERG, and ANNA

KARIN HÄLL.

Means and Methods of the Enterprise

       280.   Among the means and methods by which the Defendants and other Racketeering

Enterprise members and associates conducted and participated in the conduct of the affairs of the

Racketeering Enterprise were the following:

              a. Wire and Mail Fraud. Defendants, and others known and unknown, including

                  other members of the Racketeering Enterprise, committed, caused to be

                  committed, attempted to commit, and conspired to commit, acts of mail and

                  wire fraud in connection with the schemes to destroy Carlström and his

                  companies, and injure Brune in his money or property;

              b. Conspiracy to Murder. Defendants, and others known and unknown, including

                  other members of the Racketeering Enterprise, in consideration for the receipt

                  of, and as consideration for a promise and agreement to pay, a thing of

                  pecuniary value, and for the purpose of gaining entrance to and maintaining and

                  increasing position in the Racketeering Enterprise, knowingly conspired to

                  murder Victor Carlström;

              c. Travel Act Violations. Defendants, and others known and unknown, including

                  other members of the Racketeering Enterprise, traveled internationally in

                  furtherance of their scheme(s) to defraud Plaintiffs of their money and/or

                  property;



                                               60
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 61 of 74



               d. Money Laundering. Defendants, and others known and unknown, including

                   other members of the Racketeering Enterprise, engaged in a series of financial

                   transactions involving the proceeds of specified unlawful acivity, and which

                   were designed to further the unlawful activities of the Racketeering Enterprise,

                   and to promote the specified unlawful activity and/or disguise the proceeds of

                   the Racketeering Enterprise’s unlawful activities;

               e. Hobbs Act Extortion. Defendants, and others known and unknown, including

                   other members of the Racketeering Enterprise, committed various acts of

                   extortion by, in part, intimidating and threatening physical or economic harm

                   to individuals in connection with loan collections and in order to obtain money,

                   property, and employment opportunities.

The Predicate Acts of Racketeering

       281.    Defendants’ actions in conducting the Racketeering Enterprise, including their

deliberate, malicious, and unrelenting pursuit of Carlström to destroy him and his companies, and

their theft and fraud of Plaintiffs’ money and property, constitutes a pattern of racketeering as that

term is defined in 18 U.S.C. §1961(5).

       282.    The actions of all defendants have included multiple, related acts in violation of the

following provisions of the United States Code:

               a. Mail Fraud (18 U.S.C. § 1341): On or about the dates indicated throughout this

                   Complaint, Defendants and/or their employees and/or agents acting on their

                   behalf, aided and abetted by each other, used the United States mails and/or

                   private or commercial interstate carriers in furtherance of a scheme to defraud




                                                 61
Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 62 of 74



       Plaintiffs of their money and property in violation of 18 U.S.C. §1341, and 18

       U.S.C. §2 as described throughout this Complaint.

    b. Wire Fraud (18 U.S.C. § 1343): On or about the dates indicated throughout this

       Complaint, Defendants and their employees and/or agents acting on their

       behalf, aided and abetted by each other, used interstate wires in furtherance of

       a scheme to defraud Plaintiffs of their money and property in violation of 18

       U.S.C. §1343, and 18 U.S.C. §2 as described throughout this Complaint.

    c. Conspiracy and Attempt (18 U.S.C. §1349): conspiracy and attempt(s) to

       commit the acts of Mail and Wire Fraud described above in subsections (a) and

       (b) of this paragraph, pursuant to 18 U.S.C. §1349;

    d. Conspiracy to Murder (18 U.S.C. §1959(a)): From in or about May 2019

       through the date of the filing of this Complaint, in the Southern District of New

       York and elsewhere, Defendants and others known and unknown, in

       consideration for the receipt of, and as consideration for a promise and

       agreement to pay, a thing of pecuniary value, and for the purpose of gaining

       entrance to and maintaining and increasing position in the Racketeering

       Enterprise, knowingly conspired to murder Victor Carlström, in violation of

       New York Penal Law, §§125.25 and 105.15, as described throughout this

       Complaint;

    e. Travel Act (18 U.S.C. § 1952): On or about the dates indicated throughout this

       Complaint, Defendants and their employees and/or agents acting on their

       behalf, aided and abetted by each other, traveled internationally in furtherance

       of a scheme to defraud Plaintiffs of their money and property in violation of 18



                                    62
Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 63 of 74



       U.S.C. §§1341, 1343 and 1349, and 18 U.S.C. §2 as described throughout this

       Complaint.

    f. Money Laundering (18 U.S.C. §§1956(a)(1)(A)(i) and (B)(i) & 1956(a)(2)(A)

       and (B)(i) & §1956(h))): On or about the dates indicated throughout this

       Complaint, Defendants and their employees and/or agents acting on their

       behalf, aided and abetted by each other, in an offense involving interstate and/or

       foreign commerce, (1) knowing that the property involved in a financial

       transaction represents the proceeds of some form of unlawful activity,

       conducted or attempted to conduct or conspired to conduct such a financial

       transaction which in fact involves the proceeds of specified unlawful activity

       with the intent to promote the carrying on of specified unlawful activity; and/or

       (2) did knowingly transport, transmit, and transfer, and attempt and/or conspire

       to transport, transmit, and transfer, monetary instruments and/or funds to places

       in the United States from and through places outside the United States, or to a

       place in the United States from or through a place outside the United States (A)

       with the intent to promote the carrying on of specified unlawful activity; or (B)

       knowing that the monetary instrument or funds involved in the transportation,

       transmission, or transfer represent the proceeds of some form of unlawful

       activity and knowing that such transportation, transmission, or transfer was

       designed in whole or in part to conceal or disguise the nature, the location, the

       source, the ownership, or the control of the proceeds of specified unlawful

       activity as described elsewhere in this paragraph and Complaint;




                                     63
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 64 of 74



               g. Money Laundering (18 U.S.C. §1957(a)): On or about the dates indicated

                   throughout this Complaint, Defendants and their employees and/or agents

                   acting on their behalf, aided and abetted by each other, in an offense involving

                   interstate and/or foreign commerce, knowingly engaged or attempted or

                   conspired to engage in a monetary transaction in criminally derived property of

                   a value greater than $10,000 and was derived from specified unlawful activity

                   as described elsewhere in this paragraph and Complaint;

               h. Hobbs Act (18 U.S.C. § 1951): On or about the dates indicated throughout this

                   Complaint, Defendants and their employees and/or agents acting on their

                   behalf, aided and abetted by each other, traveled and took other actions in

                   furtherance of a scheme to extort and rob Plaintiffs of their money and property

                   in violation of 18 U.S.C. §§1341, 1343, 1349, 1951, and 18 U.S.C. §2 as

                   described throughout this paragraph and this Complaint.

       283.    The predicate acts of racketeering were related because they all served the purposes

of the Racketeering Enterprise, and were committed by Defendants and other members and

associates of the Racketeering Enterprise to further its goals.

Plaintiffs’ Injury to Their Business and/or Property

       284.    Plaintiffs have each been injured in their business and property by Defendants’

violation of 18 U.S.C. § 1962(c), including injury by reason the predicate acts (see ¶¶ 281-83

above) constituting the pattern of racketeering activity.

       285.    As a result of Defendants’ wrongful conduct in participating in the affairs of a

racketeering enterprise Plaintiffs have suffered substantial damage in an amount not less than Four




                                                 64
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 65 of 74



Billion Two Hundred Seventy-Nine Million, Eight Hundred Thousand dollars ($4,279,800,000.00

USD) dollars.

        286.    Pursuant to 18 U.S.C. §1964(c), Plaintiffs are entitled to recover treble damages for

both their general and special compensatory damages, plus interest, costs and attorney’s fees

incurred by reason of Defendants’ violation of 18 U.S.C. §1962(c).

        WHEREFORE, Plaintiffs demand judgment against each of the Defendants, jointly and

severally, to recover treble damages for its general and special compensatory damages, plus

interest, costs and attorney’s fees, by reason of defendants’ violations of 18 U.S.C. §1962(d).

                       SECOND CAUSE OF ACTION
               (ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
               (RICO CONSPIRACY IN VIOLATION OF §1962(d))

        287.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        288.    Beginning on or about 2015, and continuing through the time of filing in this

Complaint, in the Southern District of New York and elsewhere, Defendants, and others known

and unknown, being persons employed by and/or associated with the Racketeering Enterprise

described above in ¶¶ 277-79, which Racketeering Enterprise was engaged in, and the activities of

which affected, interstate and foreign commerce, knowingly combined, conspired, confederated,

and agreed together and with each other to violate 18 U.S.C. 1962(c), to wit, to conduct and

participate, directly and indirectly, in the conduct of the affairs of that enterprise through a pattern

of racketeering activity, as that term is defined in 18 U.S.C. §§1961(1) and 1961(5), consisting of

the multiple indictable predicate acts of racketeering in violation of law listed ante, at ¶¶ 281-83.




                                                  65
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 66 of 74



        289.    It was a part and object of the conspiracy that each Defendant agreed that a

conspirator would commit at least two acts of racketeering activity in the conduct of the affairs of

the Racketeering Enterprise.

        290.    Defendants’ conspiracy to violate 18 U.S.C. §1962(c) violated §1962(d).

        291.    It was part of the conspiracy that Defendants and their co-conspirators would

commit numerous predicate acts of racketeering activity in the conduct of the affairs of the

Racketeering Enterprise, including but not limited to, the predicate acts of racketeering enumerated

ante, in ¶¶ 281-83.

        292.    Plaintiffs have been injured in their business or property by Defendants’ violation

of 18 U.S.C. §1962(d), including injury by reason of the predicate acts constituting the pattern of

racketeering activity.

        293.    As a result of the conspiracy between and among all of Defendants to violate 18

U.S.C. §§1962(c) and (d), Plaintiffs have suffered substantial damage in an amount not less than

Four Billion Two Hundred Seventy-Nine Million, Eight Hundred Thousand dollars

($4,279,800,000.00 USD) dollars.

        294.    Pursuant to 18 U.S.C. §1964(c), Plaintiffs are entitled to recover treble damages for

both its general and special compensatory damages, plus interest, costs, and attorney's fees, by

reason of Defendants’ violations of 18 U.S.C. §1962(d).

        WHEREFORE, Plaintiffs demand judgment against each of the Defendants, jointly

and severally, to recover treble damages for their general and special compensatory damages,

plus interest, costs, and attorney's fees.




                                                 66
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 67 of 74



                             THIRD CAUSE OF ACTION
                     (BY CARLSTRÖM AGAINST ALL DEFENDANTS)
                         (COMPUTER FRAUD AND ABUSE ACT)

        295.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        296.    Carlström’s computers are involved in interstate and foreign commerce, and

communication, and are protected computers under 18 U.S.C. §1030(e)(2).

        297.    Upon information and belief, Defendants knowingly and intentionally accessed

Carlström’s computers, and/or conspired to do so, and/or attempted to do so, and aided and abetted

each other, without authorization or in excess of authorization, and thereby obtained and used

valuable information from those computers in violation of 18 U.S.C. §1030(a)(2)(C). Such

information included, but was not limited to Carlström’s and other Plaintiffs’ email

correspondence, confidential business information, his contacts, and other confidential personal

information;

        298.    Upon information and belief, Defendants intentionally accessed, attempted to

access, and/or conspired to access, a protected computer or computers without authorization, and

as a result of such conduct, caused damage and loss, in violation of 18 U.S.C. §1030(a)(5)(C), or

recklessly caused damage, in violation of 18 U.S.C. §1030(a)(5)(B).

        299.    Defendants caused loss to one or more persons during a one-year period

aggregating well over $5,000 in value;

        WHEREFORE, Carlström suffered damage and loss as a consequence of Defendants’

actions, including but not limited to the cost of investigating and responding to the unauthorized

access and abuse of their computer networks, conducting damage assessments, restoring and

replacing computers and data, programs, systems, or information, installing security measures to



                                                  67
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 68 of 74



prevent further intrusions, and the harm to Plaintiffs’ business(es) as described above. Plaintiffs

seek compensatory and other equitable relief under 18 U.S.C. §1030(g).

                                 FOURTH CAUSE OF ACTION
                           (BY RESURS DIREKT AGAINST FOLKSAM)
                                  (BREACH OF CONTRACT)

        300.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        301.    In or about 2013 Plaintiff Resurs Direkt and defendant Folksam entered into a

contract by which Folksam agreed to pay to Resurs Direkt brokerage commissions.

        302.    The Agreement was duly signed and executed Resurs Direkt and Folksam.

        303.    The terms of that Agreement obligated defendant Folksam to pay to Resurs Direkt

all brokerage fees due and owing to the company as consideration for Resurs Direkt’s placement

of its clients’ funds with Folksam.

        304.    Following execution of the Agreement in 2013 defendants paid to Resurs Direkt

the brokerage fees it was due. However, beginning in September 2015, Folksam refused to pay

any fees due pursuant to the contract, determining unilaterally that the contract between Folksam

and Resurs Direkt was a nullity.

        305.    Defendant Folksam breached the contract between the parties without legal right,

cause, or justification.

        306.    The contract provides that in the event Folksam cancelled the contract, it would pay

Plaintiff Resurs Direkt all deposited commissions in advance in one payment. That commission

was at the time $12,000,000.00 USD.




                                                  68
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 69 of 74



        307.    Over the course of the following year(s), through the filing of this Complaint,

Plaintiff Resurs Direkt has continued to demand its payment per the terms of the Agreement.

defendant Folksam has refused to make any payment.

        WHEREFORE, plaintiff Resurs Direkt demands judgment against defendant Folksam for

damages of at least Twelve Million $12,000,000.00 USD) dollars for plaintiff Resurs Direkt’s

direct out-of-pocket losses resulting from defendant Folksam’s breach of contract, an award of

attorney’s fees consistent with the terms of the Agreement between the parties and for such other

and further relief this Honorable Court deems just and proper.

                                FIFTH CAUSE OF ACTION
                     (BY VINACOSSA, RESURS DIREKT, SPARFLEX,
                       BOFLEX AGAINST FOLKSAM, SWEDBANK,
                    HENRIKSSON, THEDÉEN, and WESTLING PALM)
                    (TORTIOUS INTERFERENCE WITH CONTRACT)

        308.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        309.    Valid contracts existed between Plaintiffs Vinacossa, Resurs Direkt, Sparflex,

Boflex and third-party Nord, and subsequently with third-party Exceed

        310.    Defendants were aware of Plaintiffs Vinacossa, Resurs Direkt, Sparflex, Boflex

contracts with Nord and Exceed.

        311.    Defendants intentionally and without justification procured Nord’s and Exceed’s

breach of their contracts with Plaintiffs Vinacossa, Resurs Direkt, Sparflex, Boflex.

        312.    As a direct and proximate cause of Defendants’ conduct, Plaintiffs Vinacossa,

Resurs Direkt, Sparflex, Boflex suffered damages in the amount of $4,279,800,000.00 USD.

        WHEREFORE, Plaintiffs Vinacossa, Resurs Direkt, Sparflex, Boflex demand judgment

against defendants Folksam, Henriksson, Thedéen, and Westling Palm, jointly and severally, for



                                                  69
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 70 of 74



damages of at least $4,279,800,000.00 USD dollars for Plaintiffs Vinacossa, Resurs Direkt,

Sparflex, Boflex and their direct out-of-pocket losses resulting from Defendants’ tortious conduct,

and for such other and further relief this Honorable Court deems just and proper.

                       SIXTH CAUSE OF ACTION
     (BY VINACOSSA, RESURS DIREKT, BOFLEX, and SPARFLEX, AGAINST
    FOLKSAM, SWEDBANK, HENRIKSSON, THEDÉEN, and WESTLING PALM)
   (TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS ADVANTAGE)

        313.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        314.    Plaintiffs Carlström, Vinacossa, Resurs Direkt, Sparflex, had business relations

with Nord and Exceed. Also, Boflex had a prospective relationship with Swedbank for the purpose

of distributing mortgages.

        315.    Defendants interfered with those business relations.

        316.    Defendants’ interference with those business relations was for the sole purpose of

harming Plaintiffs Vinacossa, Resurs Direkt, Sparflex, and Boflex, and/or used wrongful means

independent of the interference caused thereby.

        317.    As a direct and/or proximate cause of Defendants’ interference, Plaintiffs

Vinacossa, Resurs Direkt, Sparflex, and Boflex’s business relationship(s) with Nord and Exceed

were injured.

        318.    As a direct and/or proximate cause of Defendants’ interference, Plaintiffs

Vinacossa, Resurs Direkt, Sparflex, and Boflex suffered damages.

        WHEREFORE, Plaintiffs Vinacossa, Resurs Direkt, Sparflex, demand judgment against

defendants Folksam, Henriksson, Thedéen, and Westling Palm, jointly and severally, for damages

of at least Four Billion Two Hundred Seventy-Nine Million, Eight Hundred Thousand dollars

($4,279,800,000.00 USD) dollars for Plaintiffs Vinacossa, Resurs Direkt, Boflex, and Sparflex’s


                                                  70
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 71 of 74



direct out-of-pocket losses resulting from Defendants’ tortious conduct, and for such other and

further relief this Honorable Court deems just and proper.

                          SEVENTH CAUSE OF ACTION
                   (BY CARLSTRÖM AGAINST ALL DEFENDANTS)
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


        319.    Plaintiffs re-allege and re-incorporate herein by reference the allegations previously

set forth herein.

        320.    Defendants committed extreme and outrageous conduct against Carlström, his

wife, and minor children.

        321.    Defendants intended to cause, and did cause, Carlström severe emotional distress.

        322.    Defendants’ extreme and outrageous conduct against Carlström, his wife, and

minor children was committed in disregard of a substantial likelihood of causing Carlström severe

emotional distress.

        323.    Defendants’ extreme and outrageous conduct against Carlström, his wife, and

minor children was the direct and proximate cause of Carlström’s severe emotional distress.

        324.    As a result of Defendants’ extreme and outrageous conduct against Carlström, his

wife, and minor children, Carlström has suffered, continues to suffer, and will continue to suffer,

severe emotional distress.

        WHEREFORE, Plaintiff Carlström demands judgment against Defendants, jointly and

severally, for Carlström’s injury and losses resulting from Defendants’ tortious conduct to be

determined by the finders of fact, and for such other and further relief this Honorable Court deems

just and proper.




                                                  71
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 72 of 74



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against Defendants on all Causes of Action,
and seeks such relief as set forth above for each Cause of Action, and as specified below for all
Causes of Action for which such relief is provided by law:
       (a)      Awarding Plaintiff all costs and attorneys’ fees to the full extent permitted under
the applicable law;
       (b)      Awarding Plaintiff pre- and post-judgment interest as permitted by law; and
       (c)      Awarding any other relief as the Court may deem just and proper.

Dated:         New York, New York
               December 17, 2019,

                                                     __/S/Lawrence H. Schoenbach________
                                                     Lawrence H. Schoenbach, Esq.
                                                     Law Offices of Lawrence H. Schoenbach
                                                     111 Broadway, Suite 901
                                                     New York, New York 10006
                                                     Attorney for Plaintiff

                                                     Joshua L. Dratel
                                                     Dratel & Lewis, P.C.
                                                     29 Broadway, Suite 1412
                                                     New York, New York 10006
                                                     (212) 732-0707
                                                     jdratel@dratellewis.com
                                                     Attorneys for Plaintiff




                                                72
Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 73 of 74
         Case 1:19-cv-11569-DLC Document 1 Filed 12/17/19 Page 74 of 74



                                CERTIFICATE OF SERVICE


       I hereby certify that on December 17, 2019, I electronically filed the Verified Complaint

with the Clerk of the Court using ECF, who in turn sent notice to all counsel of record.



       Dated: December 17, 2019                             __/s/ Joshua L. Dratel_______
                                                            Joshua L. Dratel
